 



Exhibit 10.1
Execution2
FOURTH AMENDED AND RESTATED
WAREHOUSING CREDIT AGREEMENT
     This FOURTH AMENDED AND RESTATED WAREHOUSING CREDIT AGREEMENT dated as of
September 5, 2006, is by and among HOMEAMERICAN MORTGAGE CORPORATION (the
“Company”), a Colorado corporation, the financial institutions which are
signatories hereto (each individually a “Bank” and collectively the “Banks”) and
U.S. BANK NATIONAL ASSOCIATION, (formerly known as First Bank National
Association), a national banking association, one of the Banks, as
administrative agent for the Banks (in such capacity, the “Agent”).
RECITALS
     WHEREAS, the Company and the Banks have heretofore entered into a Third
Amended and Restated Warehousing Credit Agreement dated as of October 23, 2003,
as amended from time to time (as so amended, the “Existing Credit Agreement”),
pursuant to which the Banks have made certain credit facilities available to the
Company, said credit facilities being further evidenced by separate promissory
notes of the Company in favor of the Banks (collectively, the “Existing Notes”);
and
     WHEREAS, the Company and the Banks now desire to amend and restate the
Existing Credit Agreement in its entirety and to amend and restate the Existing
Notes in their entireties;
     NOW THEREFORE, the Company and the Banks hereby agree that the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     Section 1 DEFINITIONS AND ACCOUNTING TERMS.
     1.01 Certain Defined Terms. As used herein, the following terms shall have
the following respective meanings (such meanings to be equally applicable to
both the singular and plural form of the terms defined):
     “Adjusted Consolidated Tangible Net Worth”: as of a date of determination,
the sum of (a) Consolidated Tangible Net Worth, minus (b) the aggregate
principal amount of all Intercompany Loans.
     “Advance”: a Prime Rate Advance, a Fixed Rate Advance, a Fixed Eurodollar
Rate Advance or a Floating Eurodollar Rate Advance.
     “Affiliate”: the Parent and each corporation or other entity at least 20%
of the shares of the outstanding capital stock or other equity interests of
which is owned directly or indirectly by the Parent.
     “Aggregate Commitment Amount”: as of any determination, the total of the
Commitment Amounts of the Banks.

 



--------------------------------------------------------------------------------



 



     “Aggregate Outstandings”: as of any determination, the total of the unpaid
principal balances of the Notes then outstanding.
     “Agreement”: this Warehousing Credit Agreement, as modified, amended,
supplemented or restated and in effect from time to time.
     “Applicable Margin”: with respect to:
     (a) Prime Rate Advances — 0%
     (b) Fixed Rate Advances — 0%, subject, however, to the requirements set
forth in any Side Letter entered into pursuant to Section 2.08(b).
     (c) Fixed Eurodollar Rate Advances — 0.90%
     (d) Floating Eurodollar Rate Advances — 0.90%
     “Approved Investor”: (a) FNMA, FHLMC, GNMA, (b) any Person listed on
Schedule 1.01(a) hereto (until such time as the Agent gives the Company and the
Banks notice that such Person is no longer an “Approved Investor”) and (c) any
other Person designated in writing by the Agent as an “Approved Investor” (until
such time as the Agent gives the Company and the Banks written notice that such
designation has been revoked); provided, that the Agent or any Bank may at any
time, by written notice to the Company, reject any Person designated by the
Company as an Approved Investor or designate any Person as no longer acceptable
as an Approved Investor. Upon receipt of such written notice, any Person named
in such notice to the Company shall not be considered as an Approved Investor
hereunder.
     “Approved Repo Transactions”: Any transaction or series of transactions
whereunder the Company or a Subsidiary transfers Mortgage Loans to an entity
that is not an Affiliate of the Company and incurs an obligation to repurchase
such Mortgage Loans in certain circumstances, provided that (a) the Required
Banks have approved such transaction or series of transactions in writing prior
to the consummation thereof and (b) USBNA has been appointed to act as
collateral agent with respect to the Mortgage Loans that are the subject of such
transaction.
     “Board”: The Board of Governors of the Federal Reserve System or any
successor thereto.
     “Borrowing Base”: as of a date of determination, an amount equal to one
hundred percent (100%) of the Collateral Value of the Collateral.
     “Borrowing Base/Compliance Certificate”: as such term is defined in Section
4.01(e) hereof.
     “Business Day”: a day on which the Banks, the Agent and the Collateral
Agent are open for the transaction of business at the addresses stated after
their names on the signature pages of this Agreement.

2



--------------------------------------------------------------------------------



 



     “Closing Agent”: with respect to any Mortgage Loan, the title company,
closing attorney or other Person performing the functions of a title company or
closing attorney in connection with the closing of such Mortgage Loan.
     “Code”: The Internal Revenue Code of 1986, as amended.
     “Collateral”: as such term is defined in the Pledge and Security Agreement.
     “Collateral Agent”: as such term is defined in the Pledge and Security
Agreement.
     “Collateral Value”: with respect to Collateral, as determined in accordance
with the formula contained in Exhibit A hereto.
     “Commitment Amount”: with respect to each Bank and any period of time, the
amount set forth opposite such Bank’s name on Schedule 1.01(b) to this Agreement
for such period of time.
     “Commitment Ending Date”: with respect to any Bank, as defined in Section
2.14(a).
     “Commitments”: the obligation of the Banks to make Loans to the Company
pursuant to Section 2.01(a) hereof.
     “Confirmation of Borrowing/Paydown”: a confirmation in the form of
Exhibit B hereto.
     “Consolidated Net Earnings”: for any period of determination, the net
earnings of the Company and its Subsidiaries as included in the Company’s
financial statements referred to in Section 3.04 or Section 4.01, as the case
may be.
     “Consolidated Tangible Net Worth”: as of a date of determination, the sum
of the capital stock, paid-in surplus and earned surplus of the Company and its
Subsidiaries (excluding stock of the Company held by the Company or a
Subsidiary), less the book value of all assets of the Company and its
Subsidiaries (to the extent reflected as an asset in the consolidated balance
sheet of the Company and its Subsidiaries at such date) which would be treated
as intangibles under GAAP, including, without limitation, such items as good
will, trademarks, trade names, service marks, copyrights, patents, licenses,
rights with respect to any of the foregoing, unamortized debt discount and
expense and the excess of the purchase price over the net assets of businesses
acquired by the Company and its Subsidiaries.
     “Effective Date”: the date on or after the Signing Date on which all of the
conditions set forth in Section 5 shall have been met or waived in writing by
the Agent and the Banks.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
and any regulations promulgated thereunder.

3



--------------------------------------------------------------------------------



 



     “Eurodollar Business Day”: a Business Day which is also a day for trading
by and between banks in United States dollar deposits in the interbank
Eurodollar market and a day on which banks are open for business in New York
City.
     “Eurodollar Reserve Percentage”: As of any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Bank, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board.
The rate of interest applicable to any outstanding Eurodollar Rate Advances
shall be adjusted automatically on and as of the effective date of any change in
the Eurodollar Reserve Percentage.
     “Event of Default”: as such term is defined in Section 6.01 hereof.
     “Existing Credit Agreement”: as such term is defined in the first recital
clause hereto.
     “Existing Notes”: as such term is defined in the first recital clause
hereto.
     “Federal Funds Effective Rate”: for any period of determination, a
fluctuating interest rate per annum (based on a 360 day year) equal for each day
during such period to the weighted average of the rates of interest charged on
overnight federal funds transactions, with member banks of the Federal Reserve
System only, as reasonably determined by the Agent.
     “FHA”: the Federal Housing Administration and any successor thereto.
     “FHLMC”: Freddie Mac and any successor thereto.
     “Fixed Adjusted Eurodollar Rate”: with respect to each Interest Period
applicable to a Fixed Eurodollar Rate Advance, an interest rate per annum
(rounded upward, if necessary, to the next one hundredth of one percent)
determined by dividing the Fixed Eurodollar Rate for such Interest Period by
1.00 minus the Eurodollar Reserve Percentage.
     “Fixed Eurodollar Rate”: With respect to each Interest Period applicable to
a Fixed Eurodollar Rate Advance, the average offered rate for deposits in United
States dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for
delivery of such deposits on the first day of such Interest Period, for the
number of days in such Interest Period, which appears on the Telerate page 3750
as of 11:00 AM, London time (or such other time as of which such rate appears)
two Eurodollar Business Days prior to the first day of such Interest Period, or
the rate for such deposits determined by the Bank at such time based on such
other published service of general application as shall be selected by the Bank
for such purpose; provided, that in lieu of determining the rate in the
foregoing manner, the Bank may determine the rate based on rates at which United
States dollar deposits are offered to the Bank in the interbank Eurodollar
market at such time for delivery in Immediately Available Funds on the first day
of such Interest Period in an amount

4



--------------------------------------------------------------------------------



 



approximately equal to the Advance by the Bank to which such Interest Period is
to apply (rounded upward, if necessary, to the nearest 1/16 of 1%). “Telerate
Page 3750” means the display designated as such on the Telerate reporting system
operated by Telerate System Incorporated (or such other page as may replace page
3750 for the purpose of displaying London interbank offered rates of major banks
for United States dollar deposits).
     “Fixed Eurodollar Rate Advance”: an Advance with respect to which the
interest rate is determined by reference to the Fixed Adjusted Eurodollar Rate.
     “Fixed Rate”: 0.90% per annum.
     “Fixed Rate Advance”: an Advance which bears interest at the Fixed Rate
(subject also to the requirements of any Side Letter entered into pursuant to
Section 2.08(b).
     “Floating Adjusted Eurodollar Rate”: on any date of determination with
respect to any Floating Eurodollar Rate Advance, the rate (rounded upward, if
necessary, to the next higher one hundredth of one percent) determined by
dividing the Floating Eurodollar Rate for such date by 1.00 minus the Eurodollar
Reserve Percentage.
     “Floating Eurodollar Rate”: on any date of determination with respect to
any Floating Eurodollar Rate Advance, the interest rate per annum (rounded
upward, if necessary, to the next one-sixteenth of one percent) at which United
States dollar deposits are offered to the Agent in the interbank Eurodollar
market for delivery in Immediately Available Funds in the interbank Eurodollar
market on such date and in an amount approximately equal to such Floating
Eurodollar Rate Advance as determined by the Agent and for a maturity of one
month; provided, that in lieu of determining the rate in the foregoing manner,
the Agent may substitute the per annum Eurodollar rate (LIBOR) for United States
dollars which appears on the Telerate page 3750 as of 11:00 AM, London time (or
such other time as of which such rate appears), on any date of determination.
     “Floating Eurodollar Rate Advance”: an advance with respect to which the
interest rate is determined by reference to the Floating Adjusted Eurodollar
Rate.
     “FNMA”: Fannie Mae and any successor thereto.
     “Funding Account”: a non-interest bearing demand checking account
established with the Agent into which the proceeds of Advances shall be
deposited and from which funds shall be disbursed subject to the requirements of
this Agreement.
     “GAAP”: generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
     “GNMA”: the Government National Mortgage Association and any successor

5



--------------------------------------------------------------------------------



 



thereto.
     “Guarantees”: any obligation, contingent or otherwise, of any Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly,
indirectly, by issuance of a letter of credit or otherwise, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or to purchase (or to advance or supply funds for the purchase of)
any direct or indirect security therefor, (ii) to purchase property, securities,
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness, (iii) to maintain working capital, equity capital,
or other financial statement condition of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or otherwise to protect the owner
thereof against loss in respect thereof, or (iv) entered into for the purpose of
assuring in any manner the owner of such Indebtedness of the payment of such
Indebtedness or to protect such owner against loss in respect thereof; provided,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.
     “Immediately Available Funds”: funds with good value on the day and in the
city in which payment is received.
     “Indebtedness”: with respect to any Person at any time, without
duplication, all obligations of such Person which, in accordance with GAAP,
consistently applied, should be classified as liabilities on a consolidated
balance sheet of such Person prepared in accordance with GAAP, consistently
applied, but in any event shall include: (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, (f) all obligations of others secured by any lien, mortgage, security
interest or other encumbrance on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (g) all
capitalized lease obligations of such Person, (h) all obligations of any
partnership or joint venture as to which such Person is or may become personally
liable, and (i) all Guarantees by such Person of Indebtedness of others.
     “Intercompany Loans”: at the time of any determination, the aggregate
principal amount of all loans and advances of the Company and the Subsidiaries
to, and Guarantees by the Company and the Subsidiaries of the Indebtedness of,
an Affiliate (other than the Company and the Subsidiaries).
     “Interest Period”: (a) With respect to each Fixed Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending on the last day of any calendar month thereafter, as the Company may
elect; provided, that any Interest Period that would otherwise end after the
Commitment Ending Date shall end on the Commitment Ending Date.

6



--------------------------------------------------------------------------------



 



     (b) With respect to each Fixed Eurodollar Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two or three months thereafter, as the Company may elect in the
applicable notice of borrowing, continuation or conversion; provided, that:
     (1) Any Interest Period that would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;
     (2) Any Interest Period that begins on the last Eurodollar Business Day of
a calendar month (or a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and
     (3) Any Interest Period that would otherwise end after the Commitment
Ending Date shall end on the Commitment Ending Date.
     “Inventory/Pipeline Report”: an inventory/pipeline position report prepared
each week showing with respect to each Loan Specific Take-Out Commitment and
Hedge: the type, investor type, expiration date, price, weighted average
commitment price, interest rate and/or required yield, the original amount or
aggregate thereof and the portions thereof that have been utilized and the
portions thereof that remain available, future contracts, hedged positions,
repurchase agreements and profit and loss, indicating the number of Mortgage
Loans owned by the Company, the aggregate principal balance thereof and the
warehouse and pipeline balances (for purposes of this definition, “inventory”
means Mortgage Loans and Mortgage-backed Securities owned by the Company which
have been fully funded or with respect to which the Company has paid the full
purchase price and “pipeline” means the Mortgage Loans (or applications for
Mortgage Loans) as to which the Company has made firm price quotes to purchase
or fund but which have not been purchased or funded by the Company).
     “Investment”: as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or a beneficial interest in, stock or other
securities of any other Person, or any direct or indirect loan, advance (other
than advances to employees for moving and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by that Person to any other Person, including all Indebtedness and accounts
receivable from that other Person which are not current assets or did not arise
from sales to that other Person in the ordinary course of business, but
excluding all operating bank accounts of such Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.

7



--------------------------------------------------------------------------------



 



     “Leverage Ratio”: as of a date of determination, the ratio of (a) Total
Indebtedness to (b) Adjusted Consolidated Tangible Net Worth.
     “Lien”: any security interest, mortgage, pledge, lien, charge, encumbrance,
title retention agreement or analogous instrument, in, of, or on any of the
assets or properties, now owned or hereafter acquired, of the Company or any
Subsidiary, whether arising by agreement or operation of law.
     “Loan” or “Loans”: Warehousing Loans and Swingline Loans.
     “Loan Date”: the date of the making of any Loan hereunder, which shall be a
Business Day.
     “Loan Documents”: this Agreement, the Notes, the Security Documents, the
Side Letters and all other agreements, instruments, certificates and other
documents executed and delivered pursuant to or in connection therewith, as the
same may be supplemented, amended or otherwise modified from time to time
hereafter.
     “Mortgage”: a mortgage or deed of trust on the fee interest in real
property which has been improved by a completed single family (i.e., one to four
family units) dwelling unit (i.e., a detached house, townhouse or condominium).
     “Mortgage Loan”: a Mortgage Note and the related Mortgage.
     “Mortgage Note”: a promissory note which has a term not exceeding 40 years
which is secured by a Mortgage.
     “Mortgage-backed Security”: a security (including, without limitation, a
participation certificate) that is an interest in a pool of Mortgage Loans or is
secured by such an interest and is guaranteed by GNMA or is issued or guaranteed
by FNMA or FHLMC.
     “Multiemployer Plan”: as such term is defined in Section 4001(a)(3) of
ERISA which is maintained for employees of the Company or an ERISA Affiliate of
the Company.
     “Notes”: as such term is defined in Section 2.04.
     “Operating Account”: a demand deposit account of the Company established
with the Agent having the account number 1602-3449-3890.
     “PBGC”: the Pension Benefit Guaranty Corporation and any successor thereto.
     “Parent”: M.D.C. Holdings, Inc., a Delaware corporation.
     “Percentage of the Aggregate Commitment Amount”: at any time with respect
to any Bank, the fraction (expressed as a percentage) obtained by dividing such
Bank’s Commitment Amount by the Aggregate Commitment Amount.

8



--------------------------------------------------------------------------------



 



     “Percentage of the Aggregate Outstandings”: at any time with respect to any
Bank, the fraction (expressed as a percentage) obtained by dividing the unpaid
principal balance outstanding on such Bank’s Note by the Aggregate Outstandings.
     “Person”: any natural person, corporation, partnership, joint venture,
firm, association, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.
     “Plan”: each employee benefit plan (whether now in existence or hereafter
instituted), as such term is defined in Section 3 of ERISA, maintained for the
benefit of employees, officers or directors of the Company and any Subsidiary.
     “Pledge and Security Agreement”: the Fourth Amended and Restated Pledge and
Security Agreement in the form of Exhibit C hereto, as executed and delivered by
the Company, the Agent and the Collateral Agent and as the same may be modified,
amended, supplemented or restated and in effect from time to time.
     “Prime Rate”: at the time of any determination thereof, the rate per annum
which is most recently publicly announced by the Agent as its “Prime Rate,”
which may be a rate at, above or below which the Agent lends to other Persons.
For purposes of determining any interest rate hereunder or under the Notes that
is based on the Prime Rate, such interest rate shall change as and when the
Prime Rate changes.
     “Prime Rate Advance”: an Advance with respect to which the interest rate is
determined by reference to the Prime Rate.
     “Prohibited Transaction”: the respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.
     “Regulatory Change”: with respect to any Bank, any change after the Signing
Date in federal or state laws or regulations or the adoption or making after
such date of any interpretations, directives or requests applying to a class of
banks including such Bank under any federal or state laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.
     “Reportable Event”: a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.
     “Required Banks”: at any time of determination, Banks whose Percentages of
the Aggregate Commitment total at least 70%; provided, that if there is more
than one Bank, the “Required Banks” shall not consist of fewer than two Banks.
     “Security Documents”: the Pledge and Security Agreement, all agreements,

9



--------------------------------------------------------------------------------



 



instruments, documents and other papers creating, evidencing or representing the
Collateral and/or Security Interests therein.
     “Security Interest”: each security interest, pledge, lien, hypothecation
and other encumbrance now and hereafter granted by the Company in favor of the
Banks and the Agent in the Collateral.
     “Servicing Portfolio”: as of a date of determination, all Mortgage Loans
owned by an investor and secured by a Mortgage serviced by the Company for a
fee, excluding (a) any Mortgage Loans held in inventory by the Company and
(b) any Mortgage Loans serviced by the Company under a subservicing agreement.
     “Servicing Portfolio Value”: as of a date of determination, an amount equal
to one percent (1%) of the aggregate unpaid principal balance of all Mortgage
Loans included in the Servicing Portfolio.
     “Settlement Account”: account number 190272059634 of the Company with the
Agent, which shall be under the Agent’s sole dominion and control.
     “Side Letter”: any written agreement relating to compensating balances
entered into between the Company and a Bank pursuant to Section 2.08(b), and any
written agreement relating to agent’s fees entered into between the Company and
the Agent pursuant to Section 2.10.
     “Signing Date”: the date on which this Agreement is executed and delivered
by the parties hereto.
     “Subsidiary”: any corporation or other entity of which securities or other
ownership interests which have ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
owned directly or indirectly by the Company.
     “Swingline Facility”: the discretionary revolving credit facility provided
by USBNA to the Company described in Section 2.01(b).
     “Swingline Loan”: a loan made by USBNA to the Company pursuant to Section
2.01(b).
     “Temporary Increase Termination Date”: as such term is defined in Section
8.05(c) hereof.
     “Termination Date”: as to any Bank, the earlier of (i) the Commitment
Ending Date applicable to such Bank’s Commitment or (ii) the date on which the
Commitments terminate or are terminated pursuant to Section 6.02 hereof.
     “Total Indebtedness”: all obligations, liabilities and indebtedness of the
Company and its Subsidiaries which in accordance with GAAP should be included in
determining total liabilities as shown on the liabilities portion of a
consolidated balance sheet of the

10



--------------------------------------------------------------------------------



 



Company.
     “Total Outstandings”: As of the time of any determination thereof, the sum
of (a) Aggregate Outstandings at such time and (b) the aggregate principal
amount of Indebtedness of any Affiliate guaranteed by the Company and
outstanding at such time.
     “Transferee”: as such term is defined in Section 8.06 hereof.
     “Transferred Interest”: as such term is defined in Section 8.06 hereof.
     “Unmatured Event of Default”: any event which with the lapse of time, or
with notice to the Company and the lapse of time, would constitute an Event of
Default.
     “USBNA”: U.S. Bank National Association, a national banking association,
its successors and assigns.
     “VA”: the Department of Veterans Affairs and any successor thereto.
     “Warehousing Loan”: a loan or loans made by the Banks to the Company
pursuant to Section 2.01(a).
     1.02 Terms. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP.
     1.03 Computation of Time Periods. In this Agreement, in the computation of
a period of time from a specified date to a later specified date, unless
otherwise stated the word “from” means “from and including” and the word “to” or
“until” each means “to but excluding”.
     1.04 Other Definitional Terms. The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
section, schedule, exhibit and like references are to this Agreement unless
otherwise specified.
     Section 2 TERMS OF LENDING.
     2.01 The Warehousing Facility and the Swingline Facility.
     (a) Warehousing Commitments. All “Loans” outstanding under the Existing
Credit Agreement shall constitute Loans outstanding hereunder. Further, upon the
terms and subject to the conditions of this Agreement, each Bank agrees,
severally but not jointly, to make Loans to the Company on a revolving basis at
any time and from time to time from the Effective Date to the Termination Date,
during which period the Company may borrow, repay and reborrow in accordance
with the provisions hereof at such times and in such amounts as the Company
shall request, up to an aggregate principal amount at any time outstanding equal
to such Bank’s Commitment Amount, subject to the following limitations:

11



--------------------------------------------------------------------------------



 



     (i) the aggregate principal amount of Loans at any time outstanding shall
not exceed the sum of the Commitment Amounts of all the Banks; and
     (ii) the aggregate principal amount of Loans at any time outstanding shall
not exceed the Borrowing Base, as determined by the Agent from its records.
No Bank shall be obligated to make Warehousing Loans if, after giving effect
thereto, either of the foregoing limitations would be exceeded. The failure of
any one or more of the Banks to make a Warehousing Loan in accordance with its
Commitment shall not relieve the other Banks of their several obligations
hereunder, but no Bank shall be liable with respect to the obligation of any
other Bank hereunder or be obligated in any event to make Warehousing Loans
which, together with its pro rata share of outstanding Swingline Loans, would
exceed its Commitment Amount.
     (b) Discretionary Swingline Facility. Upon the terms and subject to the
conditions of this Agreement, until the Termination Date, USBNA, in its sole
discretion, may lend to the Company loans (each such loan, a “Swingline Loan”)
at such times and in such amounts as the Company shall request, up to an
aggregate principal amount at any time outstanding equal to the amount by which
USBNA’s Commitment Amount exceeds the principal amount outstanding under USBNA’s
Note; provided, that USBNA will not make a Swingline Loan if (i) after giving
effect thereto, either of the limitations set forth in Section 2.01(a) would be
exceeded or (ii) USBNA has received written notice from the Company or any Bank
that one or more of the conditions precedent set forth in Section 5 for the
making of a Warehousing Loan have not been satisfied.
Loans may be obtained and maintained, at the election of the Company and subject
to the terms and conditions hereinafter set forth, as Prime Rate Advances, Fixed
Rate Advances (subject, however, to Section 2.08(b)), Fixed Eurodollar Rate
Advances and Floating Eurodollar Rate Advances, or any combination thereof.
     2.02 Manner of Borrowing.
     (a) Warehousing Loans. The Company shall give the Agent telephonic notice
of each request for Warehousing Loans not later than 11:00 a.m. (Denver time)
two Eurodollar Business Days prior to the requested Loan Date, in the case of
Warehousing Loans which are to be made as Fixed Eurodollar Rate Advances, and
not later than 12:00 noon (Denver time) on the requested Loan Date, in the case
of Warehousing Loans to be made in any other form of Advance.
     (b) Swingline Loans. The Company shall give USBNA telephonic notice of each
request for Swingline Loans not later than 2:00 p.m. (Denver time) on the
requested Loan Date.
Each request for Warehousing Loans or Swingline Loans shall specify (a) the Loan
Date for such Loans, (b) whether such Loan is to be made as a Prime Rate
Advance, a Fixed Rate Advance (subject, however, to Section 2.08(b)), a Fixed
Eurodollar Rate Advance and/or a Floating Eurodollar Rate Advance, (c) the
amount of each such Advance (which

12



--------------------------------------------------------------------------------



 



amount shall not be less than $100,000) and (d) in the case of a Fixed Rate
Advance or a Fixed Eurodollar Rate Advance, the Interest Period therefor, and
shall promptly confirm any such request by delivering to the Agent a duly
completed and executed Confirmation of Borrowing/Paydown.
The Agent shall notify each Bank by not later than 1:00 p.m. (Denver time) on
the date it receives such request of each request for Warehousing Loans received
from the Company, of the type and amount of Warehousing Loans to be made by such
Bank and, in the case of Fixed Rate Advances and Fixed Eurodollar Rate Advances,
the applicable Interest Period. Each Bank shall deposit into the Settlement
Account in Immediately Available Funds by not later than 3:00 p.m. (Denver time)
on the Loan Date the total amount of the Warehousing Loans to be made by such
Bank. On the Loan Date of requested Swingline Loans, USBNA may deposit into the
Funding Account in Immediately Available Funds by not later than 4:00 p.m.
(Denver time) on the requested Loan Date the amount of the requested Swingline
Loans. Unless the Agent shall have received notice from a Bank prior to 2:00
p.m. (Denver time) on any Loan Date that such Bank will not make available to
the Agent the Warehousing Loans to be made by such Bank on such date, the Agent
may assume that such Bank has made such Warehousing Loan available to the Agent
on such date and the Agent in its sole discretion may, in reliance upon such
assumption, make available to the Company on such date a corresponding amount on
behalf of such Bank. If a Bank shall not have timely given such a notice, and to
the extent such Bank shall not have so made available to the Agent the
Warehousing Loans to be made by such Bank on such date and the Agent shall have
so made available to the Company a corresponding amount on behalf of such Bank,
such Bank shall, on demand, pay to the Agent such corresponding amount together
with interest thereon, at the Federal Funds Effective Rate, for each day from
the date such amount shall have been so made available by the Agent to the
Company until the date such amount shall have been repaid to the Agent. If such
Bank does not pay such corresponding amount promptly upon the Agent’s demand
therefor, the Agent shall promptly notify the Company and the Company shall
immediately repay such corresponding amount to the Agent together with accrued
interest thereon at the applicable rate or rates provided in Section 2.08. Each
request for Warehousing Loans or Swingline Loans shall be deemed to be a
representation by the Company that (i) no Event of Default or Unmatured Event of
Default has occurred or will exist upon the making of the requested Warehousing
Loans and (ii) the representations and warranties contained in Section 3 hereof
and in Section 5 of the Pledge and Security Agreement are true and correct with
the same force and effect as if made on and as of the date of such request.
     2.03 Refinancing of Swingline Loans.
     (a) Permitted Refinancings of Swingline Loans. USBNA, at any time in its
sole and absolute discretion, may, upon notice given to each other Bank by not
later than 1:00 p.m. (Denver time) on any Business Day, request that each Bank
(including USBNA) make a Warehousing Loan in an amount equal to its pro rata
share of a portion of the aggregate unpaid principal amount of any outstanding
Swingline Loans for the purpose of refinancing such Swingline Loans. Such
Warehousing Loans shall be made as Floating Eurodollar Rate Advances, unless the
Company specifies otherwise.

13



--------------------------------------------------------------------------------



 



     (b) Mandatory Refinancings of Swingline Loans. Not later than 1:00 p.m.
(Denver time) at least on a weekly basis, USBNA will notify each other Bank of
the aggregate amount of Swingline Loans which are then outstanding and the
amount of Warehousing Loans required to be made by each Bank (including USBNA)
to refinance such outstanding Swingline Loans (which shall be in the amount of
each Bank’s pro rata share of such outstanding Swingline Loans). Such
Warehousing Loans shall be made as Floating Eurodollar Rate Advances, unless the
Company specifies otherwise.
     (c) Banks’ Obligation to Fund Refinancings of Swingline Loans. Upon the
giving of notice by USBNA under Section 2.03(a) or 2.03(b), each Bank (including
USBNA) shall make a Warehousing Loan in an amount equal to its pro rata share of
the aggregate principal amount of Swingline Loans to be refinanced, and provide
proceeds of such Warehousing Loans, in Immediately Available Funds, by not later
than 3:00 p.m. (Denver time) on the date such notice was received; provided,
however, that a Bank shall not be obligated to make any such Warehousing Loan
unless (A) USBNA believed in good faith that all conditions to making the
subject Swingline Loan were satisfied at the time such Swingline Loan was made,
or (B) if the conditions to such Swingline Loan were not satisfied, such Bank
had actual knowledge, by receipt of the statements furnished to it pursuant to
Section 4.01 or otherwise, that any such condition had not been satisfied and
failed to notify USBNA in a writing received by USBNA prior to the time it made
such Swingline Loan that USBNA was not authorized to make a Swingline Loan until
such condition had been satisfied, or USBNA was obligated to give notice of the
occurrence of an Event of Default or an Unmatured Event of Default to the Banks
pursuant to Section 6.01 and failed to do so, or (C) any conditions to the
making of such Swingline Loan that were not satisfied had been waived in writing
by the Required Banks prior to or at the time such Swingline Loan was made. The
proceeds of Warehousing Loans made pursuant to the preceding sentence shall be
paid to USBNA (and not to the Company) and applied to the payment of principal
of the outstanding Swingline Loans, and the Company authorizes the Agent to
charge the Settlement Account or any other account (other than escrow or
custodial accounts) maintained by the Company with the Agent (up to the amount
available therein) in order to immediately pay USBNA the principal amount of
such Swingline Loans to the extent Warehousing Loans made by the Banks are not
sufficient to repay in full the principal of the outstanding Swingline Loans
requested or required to be refinanced. Upon the making of a Warehousing Loan by
a Bank pursuant to this Section 2.03(c), the amount so funded shall become due
under such Bank’s Note and the outstanding principal amount of the Swingline
Loans shall be correspondingly reduced. If any portion of any Warehousing Loan
made by the Banks pursuant to this Section 2.03(c) should be recovered by or on
behalf of the Company from USBNA in bankruptcy or otherwise, the loss of the
amount so recovered shall be ratably shared among all the Banks in the manner
contemplated by Section 7.11. Each Bank’s obligation to make Warehousing Loans
referred to in this Section 2.03(c) shall, subject to the proviso to the first
sentence of this Section 2.03(c), be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (1) any setoff,
counterclaim, recoupment, defense or other right which such Bank may have
against USBNA, the Company or anyone else for any reason whatsoever; (2) the
occurrence or continuance of a Default or an Event of Default; (3) any adverse
change in the condition (financial or otherwise) of the Company; (4) any breach
of this

14



--------------------------------------------------------------------------------



 



Agreement by the Company, the Agent or any Bank; or (5) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing;
provided, that in no event shall a Bank be obligated to make a Warehousing Loan
if, after giving effect thereto, the outstanding principal balance of such
Bank’s Note would exceed its Commitment Amount.
     2.04 Notes. Warehousing Loans made by each Bank shall be evidenced by the
Company’s promissory note substantially in the form of Schedule 2.04 (each,
together with any promissory note subsequently executed and delivered by the
Company to evidence any Bank’s Loans, a “Note”), which shall be made payable to
the order of such Bank in an amount equal to such Bank’s Commitment Amount,
shall be dated the Effective Date and shall mature on the Termination Date.
USBNA’s Note shall also evidence the Swingline Loans made by it hereunder. The
aggregate amount of the Warehousing Loans made by a Bank and, in the case of
USBNA, Swingline Loans, less all repayments of principal thereof shall be the
principal amount owing and unpaid on such Bank’s Note. The principal amount of
each Loan made by a Bank and all principal payments and prepayments thereof may
be noted by such Bank on a schedule attached to its Note and shall be entered by
such Bank on its ledgers and computer records. The failure of any Bank to make
such notations or entries shall not affect the principal amount owing and unpaid
on its Note. The entries made by a Bank on its ledgers and computer records and
any notations made by a Bank on any such schedule annexed to its Note shall be
presumed to be accurate until the contrary is established.
     2.05 Payment and Prepayment of Warehousing Loans and Swingline Loans. The
Company shall pay the principal of the Warehousing Loans and Swingline Loans as
follows:
     (a) Mandatory Payments. The entire unpaid principal balance of each Bank’s
Note shall be due and payable on the Termination Date.
     (b) Mandatory Prepayments. If, at any time, the aggregate principal amount
of all Loans outstanding exceeds the Borrowing Base, the Company shall
immediately either (A) pledge additional Mortgage Loans with a Collateral Value
not less than the amount of such excess to the Agent for the benefit of the
Banks pursuant to the Pledge and Security Agreement, or (B) make principal
prepayments of the Notes in an aggregate amount equal to the amount of such
excess, which amount shall be paid to the Agent and distributed (y) first, to
USBNA as a prepayment on the outstanding principal balance of any Swingline
Loans and (z) after repayment in full of any Swingline Loans, to the Banks
ratably on the basis of each Bank’s pro rata share. In addition, all Swingline
Loans shall also be prepayable on demand therefor by USBNA as provided pursuant
to Section 2.03(c).
     (c) Optional Prepayments. The Company shall have the right to prepay,
without penalty (but subject to the provisions of Section 2.19 hereof), the
outstanding principal balance of the Notes in whole or in part at any time and
from time to time, each such principal prepayment to be paid to the Agent and
distributed (A) first, to USBNA as a prepayment on the outstanding principal
balance of any Swingline Loans and (B) after repayment in full of any Swingline
Loans, to the Banks ratably on the basis of each Bank’s pro rata share.

15



--------------------------------------------------------------------------------



 



     (d) Confirmation. The Company shall promptly send the Agent a Confirmation
of Borrowing/Paydown confirming any payment or prepayment of principal made on
the Notes.
     2.06 Use of Proceeds. Except as otherwise provided in Section 2.03(c) with
respect to refinancing Swingline Loans, the proceeds of the Swingline Loans and
the Warehousing Loans shall be used to make, originate or acquire Mortgage
Loans, to finance Mortgage Loans previously made, originated or acquired or, in
the case of Warehousing Loans made on the Effective Date, to repay in full the
Existing Warehousing Loans.
     2.07 Conversions and Continuations. On the terms and subject to the
limitations hereof, the Company shall have the option at any time and from time
to time to convert all or any portion of the Warehousing Loans or Swingline
Loans into Prime Rate Advances, Fixed Rate Advances (subject, however, to
Section 2.08(b)), Fixed Eurodollar Rate Advances or Floating Eurodollar Rate
Advances , or to continue a Fixed Rate Advance or a Fixed Eurodollar Rate
Advance as such; provided, however that a Fixed Rate Advance or a Fixed
Eurodollar Rate Advance may be converted or continued only on the last day of
the Interest Period applicable thereto and no Advance may be converted or
continued as a Fixed Eurodollar Rate Advance if an Event of Default or Unmatured
Event of Default has occurred and is continuing on the proposed date of
continuation or conversion; and provided, further, that no more than three
(3) Fixed Eurodollar Rate Advances shall be outstanding under any Bank’s Note at
any time. Advances may be converted or continued only in amounts of $100,000 or
more. The Company shall give the Agent and the Banks written notice of any
continuation or conversion of any Advance and such notice must be given so as to
be received by the Agent and the Banks not later than 11:00 a.m. (Denver time)
two Eurodollar Business Days prior to the date of such continuation or
conversion, in the case of continuation of, or conversion to, a Fixed Eurodollar
Rate Advance, and not later than 11:00 a.m. (Denver time) on the date of such
continuation or conversion, in the case of continuation of, or conversion to,
any other type of Advance. Each such notice shall specify (a) the amount to be
continued or converted, (b) the date for the continuation or conversion (which
must be (i) the last day of the preceding Interest Period for any continuation
or conversion of Fixed Rate Advances or Fixed Eurodollar Rate Advances and
(ii) a Business Day, in the case of Fixed Rate Advances, and a Eurodollar
Business Day, in the case of Fixed Eurodollar Rate Advances), and (c) in the
case of conversions to or continuations as Fixed Rate Advances or Fixed
Eurodollar Rate Advances, the Interest Period applicable thereto. Any notice
given by the Company under this Section shall be irrevocable. If the Company
shall fail to notify the Agent and the Banks of the continuation of any Fixed
Rate Advance or Fixed Eurodollar Rate Advance or of the conversion of a Fixed
Rate Advance to a Eurodollar Rate Advance or vice versa within the time required
by this Section, such Advance shall, on the last day of the Interest Period
applicable thereto, automatically be converted into a Prime Rate Advance of the
same principal amount.
     2.08 Interest Rates; Default Interest; Interest Payment Dates. Interest
shall accrue and be payable as follows:
     (a) Each Prime Rate Advance shall bear interest on the unpaid principal
amount thereof at a floating rate per annum equal to the Prime Rate.

16



--------------------------------------------------------------------------------



 



     (b) Each Fixed Rate Advance shall bear interest on the unpaid principal
amount thereof at a rate per annum equal to the Fixed Rate; provided, however,
that Fixed Rate Advances shall not be made by a Bank unless the Company and such
Bank shall have entered into a written agreement (“Side Letter”) which provides
for the making of Fixed Rate Advances, which Side Letter may contain provisions
relating to the maintenance of compensating balances and/or the effect of
failure to maintain such compensating balances (including the payment of
additional interest or deficiency fees).
     (c) Each Fixed Eurodollar Rate Advance shall bear interest on the unpaid
principal amount thereof during the Interest Period applicable thereto at a rate
per annum equal to the sum of (i) the Fixed Adjusted Eurodollar Rate for such
Interest Period, plus (ii) the Applicable Margin
     (d) Each Floating Eurodollar Rate Advance shall bear interest on the unpaid
principal amount thereof at a floating rate per annum equal to the sum of
(i) the Floating Adjusted Eurodollar Rate, plus (ii) the Applicable Margin.
     (e) Effective upon notice from the Agent, at the direction of the Required
Banks, whenever any Event of Default shall have occurred and be continuing
(whether or not the maturity of the Notes shall have been accelerated), interest
shall accrue on each Advance until such Event of Default shall have been cured
to the written satisfaction of the Required Banks or, if such Event of Default
consists of the Company’s failure to pay the Agent or any Bank any amount owing
under any Loan Document, until such amount shall have been paid in full,
(i) with respect to any Fixed Rate Advance or Fixed Eurodollar Rate Advance,
during the balance of any Interest Period applicable to such Advance, at a rate
per annum equal to the sum of the rate applicable to such Advance during such
Interest Period plus 2.0% per annum, (ii) with respect to any Floating
Eurodollar Rate Advance, at a rate per annum equal to the sum of (A) the
Floating Adjusted Eurodollar Rate applicable to such Advance, plus (B) the
Applicable Margin, plus (C) 2% per annum, and (iii) otherwise, at a rate per
annum equal to the sum of the Prime Rate, plus 2.0% per annum.
     (f) Interest shall be payable in arrears on the fifth Business Day of each
month and on the Termination Date; provided that interest under Section 2.08(e)
shall be payable on demand.
     2.09 Facility Fees. The Company shall pay each Bank a facility fee for the
period beginning on the Signing Date and ending on the Termination Date at a per
annum rate of one-eighth of one percent (0.125%) on such Bank’s Commitment
Amount, payable for each month in arrears on the first Business Day of the
following month and on the Termination Date.
     2.10 Agent’s Fees. The Company shall pay to the Agent, agent’s fees at such
times and in such amounts as may be agreed upon from time to time in a written
agreement (“Side Letter”) between the Company and the Agent.
     2.11 Payments and Computations.

17



--------------------------------------------------------------------------------



 



     (a) Payment of Principal, Fees and Expenses. All payments and prepayments
by the Company of principal on the Notes and all fees, expenses and other
obligations payable to the Banks under this Agreement (other than interest and
fees payable on the Notes and additional interest or deficiency fees payable
under any Side Letter entered into pursuant to Section 2.08(b), which shall be
payable in accordance with Section 2.11(b)) shall be paid in Immediately
Available Funds not later than 12:00 noon (Denver time) on the dates called for
under this Agreement at the main office of the Agent in Minneapolis, Minnesota.
Funds received after such hour shall be deemed to have been received by the
Banks on the next Business Day. The Company irrevocably authorizes the Agent to
charge the Operating Account in an amount equal to any such payment or permitted
prepayment of principal or any such fees, expenses or other obligations, as the
case may be, which are due and payable.
     (b) Payment of Interest and Deficiency Fees. All payments of interest on
the Notes and all additional interest or deficiency fees payable to a Bank under
any Side Letter entered into pursuant to Section 2.08(b) shall be billed to the
Company by each Bank with respect to its Notes and shall be paid by the Company,
(i) prior to the occurrence of an Event of Default, directly to each such Bank,
and (ii) upon and during the continuance of an Event of Default, to the Agent,
in either case by not later than 1:00 p.m. (Denver time) on the dates called for
under this Agreement at the respective offices of the Banks or the Agent, as the
case may be, designated on the signature pages of this Agreement. The Company
irrevocably authorizes the Agent and each Bank to charge the Operating Account
or any other demand account of the Company maintained with the Agent or such
Bank (other than an account of the Company with such Bank which the Company
holds in escrow or in trust for the benefit of other Persons) in an amount equal
to any such payment of interest, additional interest or deficiency fees, as the
case may be, which are due and payable.
     (c) Computations. Fees and interest on the Notes shall be computed on the
basis of actual days elapsed and a year of 360 days.
     2.12 Setoff. Whenever an Event of Default shall have occurred and be
continuing, the Company hereby irrevocably authorizes each Bank to set off the
Indebtedness of the Company to such Bank under this Agreement (including any
Indebtedness owing under any Side Letter), the Notes and the other Loan
Documents against all deposits and credits of the Company with, and any and all
claims of the Company against, such Bank (excluding deposits of the Company with
such Bank which the Company holds in escrow or in trust for the benefit of other
Persons), whether or not said Indebtedness of the Company to such Bank, or any
part thereof, shall be then due.
     2.13 Collateral. To secure the payment of Aggregate Outstandings and all
other liabilities of the Company under any Loan Document, the Company from time
to time shall grant to the Agent and the Banks a Security Interest in such of
its Mortgage Loans, Mortgage-backed Securities, Loan Specific Take-Out
Commitments, Hedges and other assets as the Company shall select. All Collateral
shall be subject to, and be governed by, the terms and conditions of the Pledge
and Security Agreement.

18



--------------------------------------------------------------------------------



 



     If no Event of Default or Unmatured Event of Default has occurred and is
continuing, the Agent and the Banks, at the request of the Company, shall
release their Security Interest in any item of Collateral; provided, that after
giving effect to any such requested release, the Borrowing Base (including that
attributable to any Collateral given in substitution of the Collateral requested
to be released) shall not be less than the Total Outstandings.
     2.14 Termination of Commitments; Reduction of Commitment Amounts.
     (a) Termination. The Company and each Bank shall have the right, prior to
any termination of the Commitments pursuant to Section 6.02, to terminate, with
respect to the Company, any Commitment, and with respect to a Bank, its
Commitment, by giving the Agent notice in writing, specifying the date on which
the applicable Commitment is to terminate (as to such Commitment, the
“Commitment Ending Date”), which Commitment Ending Date shall be no less than
120 days after the Agent gives notice as set forth in the following sentence.
The Agent shall give telephonic notice (confirmed in writing) to each Bank of
the Agent’s receipt of a notice of termination of a Commitment or Commitments
given by the Company by not later than the Agent’s close of business on the
third Business Day following the date of receipt of such notice by the Agent and
shall give telephonic notice (confirmed in writing) to the Company and each
other Bank of the Agent’s receipt of a notice of termination by a Bank of its
Commitment by not later than the Agent’s close of business on the third Business
Day following the date of receipt of such notice by the Agent. After receipt
from the Agent of a party’s termination of a Commitment or Commitments, each
other party hereto who has not initially given notice of termination may, in the
case of a Bank, terminate its Commitment, and, in the case of the Company,
terminate a Commitment or Commitments, by giving the Agent telephonic notice
(promptly confirmed in writing) of such termination, specifying the applicable
Commitment Ending Date (which may be any date on or after the Commitment Ending
Date specified by the party which gave the initial notice of termination
pursuant to the preceding sentence), within four Business Days after receipt by
such party of notice from the Agent of the Agent’s receipt of the initial notice
of termination pursuant to the preceding sentence. Notwithstanding the
foregoing, any termination of the Commitments pursuant to Section 6.02 hereof
shall supersede any notice of termination under this Section 2.14(a).
     (b) Reduction. The Company shall have the right at any time upon at least
seven days prior written notice to the Agent and the Banks to reduce the
Commitment Amounts; provided, that the aggregate amount of each such reduction
in the Commitment Amounts shall be in a minimum amount of $1,000,000 or an
integral multiple in excess thereof for each Bank’s Commitment and shall be
apportioned among the Bank’s Commitments in accordance with their respective
Percentage of the Aggregate Commitment Amounts; and provided, further, that no
such reduction shall reduce the Aggregate Commitment Amount to less than
Aggregate Outstandings.
     (c) Effect. Once the Commitments have been terminated pursuant to
Section 6.02 or the Commitment Amounts have been reduced, they may not be
reinstated.

19



--------------------------------------------------------------------------------



 



     2.15 Interest Rate Not Ascertainable, Etc. If, on or prior to the date for
determining the Fixed Adjusted Eurodollar Rate in respect of the Interest Period
for any requested Fixed Eurodollar Rate Advance, a Bank determines (which
determination shall be conclusive and binding, absent manifest error) that:
     (a) deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or
     (b) the Fixed Adjusted Eurodollar Rate, as the case may be, will not
adequately and fairly reflect the cost to such Bank of funding or maintaining
Fixed Eurodollar Rate Advances, as the case may be, for such Interest Period,
such Bank shall forthwith give notice to the Company and the Agent of such
determination, whereupon the obligation of such Bank to make or continue, or to
convert any Advances to, Fixed Eurodollar Rate Advances, as the case may be,
shall be suspended until such Bank notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist. No such suspension
shall affect the interest rate then in effect during the applicable Interest
Period for any Fixed Eurodollar Rate Advance outstanding at the time such
suspension is imposed.
     2.16 Increased Cost. If any Regulatory Change:
     (a) shall subject a Bank to any tax, duty or other charge with respect to
Fixed Eurodollar Rate Advances, the Note payable to such Bank to the extent it
evidences Fixed Eurodollar Rate Advances, or its obligation to make Fixed
Eurodollar Rate Advances, or shall change the basis of taxation of payment to
such Bank of the principal of or interest on Fixed Eurodollar Rate Advances or
any other amounts due under this Agreement in respect of Fixed Eurodollar Rate
Advances or its obligation to make Fixed Eurodollar Rate Advances (except for
changes in the rate of tax on the overall net income of such Bank imposed by the
laws of the United States or any jurisdiction in which such Bank’s principal
office is located); or
     (b) shall impose, modify or deem applicable any reserve, special deposit,
capital requirement or similar requirement (including any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Fixed Eurodollar Rate Advance any such requirement to the
extent included in calculating the applicable Fixed Adjusted Eurodollar Rate, as
the case may be) against assets of, deposits with or for the account of, or
credit extended by, such Bank or shall impose on such Bank or on the United
States market for certificates of deposit any other condition affecting Fixed
Eurodollar Rate Advances, its Note or its obligation to make Fixed Eurodollar
Rate Advances;
and the result of any of the foregoing is to increase the cost to such Bank of
making or maintaining any Fixed Eurodollar Rate Advance, or to reduce the amount
of any sum received or receivable by such Bank under this Agreement or under its
Note, then, within 30 days after demand by such Bank, the Company shall pay to
such Bank such additional amount or amounts as will compensate such Bank for
such increased cost or reduction.

20



--------------------------------------------------------------------------------



 



Such Bank will promptly notify the Company of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section. A certificate of such Bank claiming
compensation under this Section, setting forth the additional amount or amounts
to be paid to it hereunder and stating in reasonable detail the basis for the
charge and the method of computation, shall be conclusive in the absence of
manifest error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods. Failure on the part of such Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable with respect to any Interest Period shall not constitute a waiver of
such Bank’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable in any subsequent Interest Period.
     2.17 Illegality. If any Regulatory Change shall make it unlawful or
impossible for a Bank to make, maintain or fund Fixed Eurodollar Rate Advances,
such Bank shall notify the Company, whereupon the obligation of such Bank to
make Fixed Eurodollar Rate Advances, as the case may be, shall be suspended
until such Bank notifies the Company that the circumstances giving rise to such
suspension no longer exist. If such Bank determines that it may not lawfully
continue to maintain any outstanding Fixed Eurodollar Rate Advances to the end
of the applicable Interest Periods, all of the affected Advances shall be
automatically converted to Prime Rate Advances as of the date of such Bank’s
notice, and upon such conversion the Company shall indemnify such Bank in
accordance with Section 2.19.
     2.18 Capital Adequacy. In the event that any Regulatory Change reduces or
shall have the effect of reducing the rate of return (by an amount such Bank
deems material) on the capital of a Bank or on the capital of such Bank’s parent
corporation as a consequence of such Bank’s Commitment and/or the Loans made by
such Bank to a level below that which the Bank or its parent could have achieved
but for such Regulatory Change (taking into account the policies of such Bank
and its parent corporation with respect to capital adequacy), then the Company
shall, within 30 days after written notice and demand from such Bank, pay to
such Bank additional amounts sufficient to compensate such Bank or its parent
corporation for such reduction; provided, however, that the Company shall not be
obligated to pay any such amount or amounts (i) unless such Bank shall have
first notified the Company in writing that it intends to seek compensation from
the Company pursuant to this sentence, and (ii) which are attributable to
periods exceeding 180 days prior to the date of receipt by the Company of such
notice. A certificate as to the amount of any such reduction (including
calculations in reasonable detail showing how such Bank computed such reduction
and a statement that the Bank has not allocated to its Commitment or its
outstanding Advances a proportionately greater amount of such reduction than is
attributable to each of its other commitments to lend or to each of its other
outstanding credit extensions that are affected similarly by such compliance by
such Bank, whether or not such Bank allocates any portion of such reduction to
such other commitments or credit extensions) shall be furnished promptly by such
Bank to the Company. Any determination by a Bank under this Section and any
certificate as to the amount of such reduction given to the Company by such Bank
shall be final, conclusive and binding for all purposes, absent manifest error.
     2.19 Funding Losses. Upon the written request of a Bank, the Company shall
compensate such Bank for all losses, expenses and liabilities (including any
interest paid by such

21



--------------------------------------------------------------------------------



 



Bank to lenders of funds borrowed by it to make or carry Fixed Eurodollar Rate
Advances to the extent not recovered by such Bank in connection with the
re-employment of such funds and including loss of anticipated profits) which
such Bank may sustain: (a) if for any reason, other than a default by such Bank,
a funding of a Fixed Eurodollar Rate Advance does not occur on the date
specified therefor in the Company’s request or notice as to such Advance under
Section 2.02, or (b) if, for whatever reason (including acceleration of the
maturity of such Bank’s Note following an Event of Default), any repayment of a
Fixed Eurodollar Rate Advance pursuant to Section 2.05 or otherwise, or a
conversion pursuant to Section 2.07, occurs on any day other than the last day
of the Interest Period applicable thereto. The Bank’s request for compensation
shall set forth the basis for the amount requested and shall be final,
conclusive and binding, absent manifest error.
     2.20 Discretion of Banks as to Manner of Funding. Each Bank shall be
entitled to fund and maintain its funding of Fixed Eurodollar Rate Advances in
any manner it may elect, it being understood, however, that for the purposes of
this Agreement all determinations hereunder (including determinations under
Section 2.19) shall be made as if the Bank had actually funded and maintained
each Fixed Eurodollar Rate Advance during the Interest Period for such Advance
through the issuance of its certificates of deposit, or the purchase of
deposits, having a maturity corresponding to the last day of the Interest
Period.
     Section 3 REPRESENTATIONS AND WARRANTIES.
     To induce the Banks to grant the Commitments, the Company represents and
warrants that:
     3.01 Corporate Existence. The Company is a corporation duly organized and
validly existing in good standing under the laws of the State of Colorado, has
the requisite power to own its properties and to carry on its business as now
being conducted, and is duly qualified and authorized to do business in each
jurisdiction in which the nature of its business or properties makes such
qualification necessary.
     3.02 Corporate Power and Authority. The Company has full power and
authority (corporate and other) to enter into this Agreement, to make the
borrowings herein contemplated, to execute and deliver the Notes and the other
Loan Documents and to perform its obligations hereunder and thereunder, all of
which have been duly authorized by all proper and necessary corporate action and
will not contravene or conflict with any provision of any law or regulation or
of the Articles of Incorporation or bylaws of the Company or any agreement to
which the Company is a party or which is binding upon it or its properties; this
Agreement is, and the Notes, the Side Letters and the other Loan Documents, when
delivered for value, will be the valid and binding obligations of the Company,
enforceable in accordance with their respective terms (subject to limitations as
to enforceability which might result from bankruptcy,
reorganization, arrangement, insolvency or other similar laws affecting
creditors’ rights generally).
     3.03 Subsidiaries. Schedule 3.03 hereto correctly sets forth as to each
Subsidiary its name, the jurisdiction of its incorporation, the name of its
immediate parent and the percentage of its capital stock that is directly or
indirectly owned by the Company. Each such Subsidiary is

22



--------------------------------------------------------------------------------



 



a corporation duly organized and validly existing in good standing under the
laws of the jurisdiction of its incorporation, has the requisite power to own
its properties and to carry on its business as now being conducted, and is duly
qualified and authorized to do business in each jurisdiction in which the nature
of its business or properties makes such qualification necessary.
     3.04 Financial Condition. The Company’s audited consolidated financial
statements as at December 31, 2005, and its unaudited financial statements as at
June 30, 2006, copies of which have been furnished to the Banks, have been
prepared in conformity with GAAP applied on a basis consistent with that of the
preceding fiscal year and present fairly the consolidated financial condition of
the Company and its Subsidiaries as at such dates and the results of their
operations for the periods then ended and there has been no material adverse
change in said consolidated financial condition except as disclosed in
Schedule 3.04 hereto. Neither the Company nor any Subsidiary has any contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate, except as described in such statements or
Schedule 3.04 hereto.
     3.05 Properties. The Company and each Subsidiary has good and marketable
title to all of its properties and assets and, with the exception of properties
acquired by foreclosure or by deed in lieu of foreclosure, none of the assets of
the Company and its Subsidiaries is subject to any Lien, except for those
permitted by Section 4.08 hereof.
     3.06 Litigation. No litigation, tax claim, proceeding, dispute or
governmental proceeding is pending or, to its knowledge, threatened against the
Company which (a) involves an uninsured claim of over $500,000 against the
Company, or (b) may have a material adverse effect on the business or condition
(financial or other), affairs or operations of the Company except those referred
to in Schedule 3.06 hereto.
     3.07 Regulations U and X. No part of the proceeds of the borrowings
hereunder will be used to purchase or carry any margin stock (within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, and the Company is not engaged principally, or as one of its important
activities, in the business of extending credit for the purposes of purchasing
or carrying any such margin stock. If requested by the Agent or any Bank, the
Company will furnish the Agent or such Bank with a statement in conformity with
the requirements of Federal Reserve Form U-1 referred to in said Regulation. The
Company also warrants that no part of the proceeds of the borrowing hereunder
will be used by it for any purpose which violates, or which is inconsistent
with, the provisions of Regulation X of said Board of Governors.
     3.08 Investment Company Act. The Company is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
     3.09 Securities Acts. The Company has not issued any unregistered
securities in violation of the registration requirements of Section 5 of the
Securities Act of 1933, as amended, or any other law, and is not violating any
rule, regulation or requirement under the Securities Act of 1933, as amended, or
the Securities and Exchange Act of 1934, as amended. The Company is

23



--------------------------------------------------------------------------------



 



not required to qualify an indenture under the Trust Indenture Act of 1939, as
amended, in connection with its execution and delivery of the Notes.
     3.10 Other Governmental Regulation. Neither the Company nor any of the
Subsidiaries is subject to regulation under the Federal Power Act or the
Interstate Commerce Act or to any Federal or state statute or regulation
limiting its ability to incur Indebtedness for money borrowed.
     3.11 Consents, etc. No consent, approval, authorization of, or
registration, declaration or filing with any governmental authority (except for
a disclosure the Parent may make in periodic securities filings) is required on
the part of the Company in connection with the execution and delivery of this
Agreement, the Notes, the Side Letters or the Security Documents (other than
filings to perfect the Security Interest) or the performance of or compliance
with the terms, provisions and conditions hereof.
     3.12 ERISA. No fact or circumstance, including but not limited to any
Reportable Event, exists in connection with any Plan of the Company which is
guaranteed by PBGC which might constitute grounds for the termination of any
such Plan by PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer any such Plan. The Company has no
knowledge of any event which could result in a liability of the Company or any
Affiliate or Subsidiary to PBGC. For purposes of this representation and
warranty, the Company shall be deemed to have knowledge of all facts
attributable to the Plan administrator designated pursuant to ERISA.
     3.13 Principal Office, etc. The principal office, chief executive office
and principal place of business of the Company is at 7595 Technology Way,
Denver, Colorado 80237.
     3.14 No Default. The Company is not in default under any loan agreement,
mortgage, security agreement or other material agreement or obligation to which
it is a party or by which any of its property is bound.
     3.15 Full Disclosure. There is no material fact that the Company has not
disclosed to the Agent and the Banks which could adversely affect the
properties, business, prospects or financial condition of the Company or could
adversely affect the Collateral or the Company’s servicing rights with respect
to the Servicing Portfolio or any portion thereof. Neither the financial
statements referred to in Section 3.04, nor any borrowing request, Confirmation
of Borrowing/Paydown, officer’s certificate or statement delivered by the
Company to the Agent or any Bank contains any untrue statement of material fact.
     3.16 Survival of Representations. All representations and warranties by the
Company herein shall survive delivery of the Notes and the making of the Loans
and Advances, and any investigation at any time made by or on behalf of the
Agent or any Bank shall not diminish the right of the Agent or any Bank to rely
thereon.
     Section 4 COMPANY’S COVENANTS.
     From the date hereof and until the Termination Date and thereafter until
the Commitments are terminated and the Aggregate Outstandings and other
liabilities of the

24



--------------------------------------------------------------------------------



 



Company under any Loan Document are paid in full, the Company agrees that,
unless the Required Banks shall otherwise consent in writing, it will:
     4.01 Financial Statements and Other Reports. Furnish to the Agent and the
Banks (a) as soon as available and in any event within 100 days after the end of
each fiscal year of the Company, audited consolidated financial statements of
the Company and the Subsidiaries consisting of a statement of income and
reconciliation of capital accounts of such year and related balance sheets as of
year-end, setting forth in each case in comparative form the corresponding
figures for the preceding year, prepared in conformity with GAAP, applied on a
basis consistent with that of the preceding year, certified, without
qualification, by the accounting firm of Ernst & Young LLP or by any other
independent certified public accountants reasonably satisfactory to the Banks;
(b) as soon as available and in any event within 30 days after the end of each
monthly accounting period of the Company, a copy of the unaudited financial
statements of the Company and the Subsidiaries as of the end of each such
period, prepared in conformity with GAAP (but without footnotes and subject to
normal year-end adjustments) consisting of a balance sheet and a statement of
income and surplus for the period from the beginning of the current fiscal year
to the end of such accounting period, certified by the chief financial officer
or chief accounting officer of the Company on behalf of the Company; (c) as soon
as available and in any event within 100 days after the end of each fiscal year
of the Parent, a copy of the audited consolidated financial statement of the
Parent and its consolidated subsidiaries, including the opinion of the
accounting firm of Ernst & Young LLP or of any other independent certified
public accountants reasonably satisfactory to the Banks, and a copy of the 10-K
report filed by the Parent with the Securities and Exchange Commission for such
fiscal year; (d) as soon as available and in any event within 60 days after the
close of each quarterly accounting period in each fiscal year of the Parent, a
copy of the 10-Q report filed by the Parent with the Securities and Exchange
Commission for such quarter; (e) as soon as available and in any event within
30 days after the end of each month, a certificate in the form of
Schedule 4.01(e) hereto (“Borrowing Base/Compliance Certificate”), prepared as
of the last Business Day of such month; (f) as soon as available and in any
event within 30 days after the end of each calendar month a
servicing/delinquency report prepared as of the end of such month and showing
with respect to the Servicing Portfolio: the number of Mortgage Loans (including
Mortgage Loans subject to Mortgage-backed Securities) included therein, the
total principal amount thereof, investor type, geographic concentration,
weighted average coupon, weighted average maturity, weighted average servicing
fee, delinquency status and foreclosure experience; (g) within five Business
Days after the end of each calendar month, an Inventory/Pipeline Report
satisfactory to the Required Banks; (h) promptly upon their becoming available,
copies of all audit reports prepared for FNMA, GNMA or FHLMC with respect to the
Company or any subservicer of the Company; (i) as promptly as practicable (but
in any event not later than five Business Days) after the President, Vice
President-Finance or Treasurer of the Company obtains actual knowledge of the
occurrence of any Event of Default or Unmatured Event of Default, notice of such
occurrence, together with a detailed statement by an officer of the Company on
behalf of the Company of the steps being taken by the Company to cure the Event
of Default or Unmatured Event of Default; and (j) from time to time, with
reasonable promptness, such further information regarding the business, affairs
and financial condition of the Company as the Agent or any Bank may reasonably
request.

25



--------------------------------------------------------------------------------



 



     4.02 Corporate Existence. Maintain its corporate existence in good standing
under the laws of the State of Colorado, maintain the corporate existence of
each Subsidiary in good standing under the laws of the respective jurisdiction
of its incorporation, and maintain its and each Subsidiary’s right to transact
business in each jurisdiction where its assets or the nature of its activities
makes such qualification necessary.
     4.03 Taxes. Duly and punctually pay all taxes, assessments and governmental
charges or levies imposed on it or on its income or profits or on any of its
properties prior to the date on which penalties attach thereto (except insofar
as contested in good faith by appropriate proceedings, and adequate reserves are
maintained therefor in accordance with GAAP) and cause the Subsidiaries to do
likewise.
     4.04 Insurance. Maintain or require to maintain, and cause each Subsidiary
to maintain or require to maintain, in full force and effect (a) an adequate
errors and omissions insurance policy, (b) such other insurance coverage by
financially sound and respectable insurers, on all properties of a character
usually insured by organizations engaged in the same or similar business
(including, without limitation, all real property covered by mortgages, deeds of
trust or similar security deeds securing Mortgage Loans owned by the Company to
the extent normally required by prudent mortgagees) against loss or damage of a
kind customarily insured against by such organizations, (c) adequate public
liability insurance against tort claims which may be asserted against the
Company, and (d) a mortgage bankers blanket bond insurance policy in an amount
customarily maintained by organizations engaged in the same or similar business
and under similar circumstances as the Company.
     4.05 Litigation. Give prompt written notice to the Agent and the Banks of
any litigation or governmental proceeding pending or, to its actual knowledge,
threatened against the Company or any Subsidiary which (i) involves an uninsured
claim of over $500,000 or (ii) if adversely determined, may have a material
adverse effect on the business or condition (financial or other) affairs or
operations of the Company or any Subsidiary.
     4.06 Access to Books and Inspection. Upon application by the Agent or any
Bank, give any representative of the Agent or such Bank access during normal
business hours to, and permit such representative to examine, copy or make
extracts from, any and all books, records and documents in the possession of the
Company or under its control relating to its affairs, and to inspect any of the
properties of the Company.
     4.07 Debt. Not incur, assume or permit to exist, or allow any Subsidiary to
incur or permit to exist, any Indebtedness, except:
     (a) borrowings under the Notes;
     (b) current liabilities (other than Indebtedness for borrowed money), not
overdue unless contested in good faith, incurred by the Company or a Subsidiary
in the ordinary course of business;
     (c) Indebtedness secured by Liens permitted under Section 4.08;
     (d) Guarantees permitted under Section 4.09;

26



--------------------------------------------------------------------------------



 




     (e) Indebtedness under hedging transactions with respect to Mortgage Loans
and Mortgage-backed Securities owned by the Company or such Subsidiary and
Indebtedness under reverse repurchase agreements entered into with investors in
the normal course of the Company’s business; and
     (f) Indebtedness incurred in connection with any Approved Repo Transaction.
     4.08 Liens. Not create or permit to exist, or allow any Subsidiary to
create or permit to exist, any Lien with respect to any assets (including,
without limitation, servicing rights with respect to the Servicing Portfolio)
now owned or hereafter acquired by the Company or any Subsidiary except:
     (a) the Security Interest;
     (b) materialmen’s, mechanics’, suppliers’, tax or warehousemen’s liens,
statutory liens of landlords and other like liens arising in the ordinary course
of business securing obligations which are not yet due and payable or which are
being contested in good faith by appropriate proceedings;
     (c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of statutory obligations, surety or
appeal bonds, bids, leases, performance and return of money bonds and similar
obligations (exclusive of obligations for the payment of borrowed money);
     (d) encumbrances consisting of zoning regulations, easements, rights of
way, survey exceptions and other similar restrictions on the use of real
property and minor irregularities in titles thereto which do not materially
impair their use in the operation of its business;
     (e) Liens on Mortgage-backed Securities which secure the repurchase
obligations of the Company or any Subsidiary to brokers with respect to such
Mortgage-backed Securities;
     (f) lease purchase liens in an aggregate amount less than $1,000,000;
     (g) existing Liens described in Schedule 4.08 hereto; and
     (h) Liens incurred in connection with any Approved Repo Transaction.
     4.09 Guarantees
        Not, and not allow any Subsidiary to, enter into any Guarantee or
endorse, assume, become surety for, indemnify or otherwise in any way become or
be responsible for the obligations of any other Person except Guarantees of, or
letters of credit issued by, the Company guaranteeing or supporting the
obligations of its Affiliates in the residential home development business in
the ordinary course of business, provided that no Event of Default or Unmatured
27



--------------------------------------------------------------------------------



 



Event of Default shall exist upon or immediately after the issuance by the
Company of any such Guarantee or letter of credit.
     4.10 Leases. Not, and not allow any Subsidiary to, enter into or permit to
exist any arrangement involving the leasing from any lessor of real or personal
property (or any interest therein) except under:
     (a) leases of automobiles, office furniture and equipment, and computer and
related equipment used in the ordinary course of business of the Company and the
Subsidiaries; and
     (b) leases of offices occupied by the Company or any Subsidiary.
     4.11 Merger, etc. Not, and not permit any Subsidiary to, (a) sell, transfer
or otherwise dispose of all or any substantial part of its assets to any other
Person except in the ordinary course of business or (b) merge or consolidate
into or with any corporation except that any Subsidiary may merge or consolidate
with or be liquidated into the Company (provided that the Company is the
surviving entity) or may merge or consolidate with another Subsidiary and except
as the Required Banks may otherwise consent in writing, which consent will not
be unreasonably withheld.
     4.12 Net Worth. Not at any time permit the Adjusted Consolidated Tangible
Net Worth to be less than $15,000,000.
     4.13 Leverage Ratio. Not permit the Leverage Ratio to exceed 15 to 1 at any
time.
     4.14 ERISA Contributions. At all times, make prompt payment of
contributions required to meet the minimum funding standards set forth in ERISA
with respect to any Plan.
     4.15 VA Guaranties and FHA Insurance. Not, and not permit any Subsidiary
to, commit or suffer to be committed any act which would invalidate the guaranty
of the VA or the insurance by the FHA or cause any impairment to the validity of
or priority of the lien securing any Mortgage Loan pledged to the Banks under
the Pledge and Security Agreement.
     4.16 Maintenance of Qualifications. Not, and not permit any Subsidiary to,
commit or suffer to be committed any act which either (a) would adversely affect
its eligibility to participate as an FHA-approved mortgagee, as an approved
lender under the VA loan guaranty program, as an approved seller-servicer of
mortgage notes to FNMA and to FHLMC in the FHLMC regions in which it operates,
or its eligibility to issue Mortgage-backed Securities or to service the
mortgage pools formed with respect to Mortgage-backed Securities or (b) results
in a loss of such eligibility.
     4.17 Servicing Portfolio. Not, and not permit any Subsidiary to, commit or
suffer to be committed any act which would constitute a material breach of any
material contract to
which the Company now is or hereafter becomes a party under which the Company is
obligated to service Mortgage Loans for another Person.
     4.18 [Reserved]

28



--------------------------------------------------------------------------------



 



     4.19 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, a breach of
which might materially adversely affect its business, affairs, properties,
financial condition or ability to obtain credit except where contested in good
faith and by appropriate proceedings.
     4.20 Collateral. (i) Defend the right, title, and interest of the Agent and
the Banks in the Collateral against the claims and demands of all Persons;
(ii) not amend, modify, or waive any of the terms and conditions of, or settle
or compromise any claim in respect of, any Collateral in a manner which would
materially adversely affect the interests of the Agent and the Banks; and
(iii) not sell, assign, transfer, or otherwise dispose of, or grant any option
with respect to, or pledge or otherwise encumber, any of the Collateral or any
interest therein except in a manner whereby the Agent alone would be entitled to
receive the proceeds therefrom.
     4.21 Material Adverse Change. Not create, permit to occur or suffer to
exist any material adverse change in its condition or operations.
     4.22 Investments. Not, and not permit any Subsidiary to, directly or
indirectly, make or own any Investment in any Person, except:
     (a) Investments in (i) certificates of deposit and bankers acceptances
issued by, and time deposits on deposit with, a Bank or any other domestic
commercial bank which has, or the holding company of which has, a long-term debt
rating of at least “AA” (or its equivalent) from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., or a short-term debt rating of
at least “A-1” from Standard & Poor’s Corporation or “P-1” from Moody’s
Investors Service, Inc., in each case having a maturity not exceeding 90 days
from the date of issuance thereof, (ii) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 90 days from the date of acquisition thereof, and
(iii) commercial paper maturing no more than 90 days from the date of creation
thereof and which is rated at least “A-1” by Standard & Poor’s Corporation or at
least “P-1” by Moody’s Investors Service, Inc.;
     (b) Mortgage Loans and Mortgage-backed Securities acquired, in each case,
in the ordinary course of business;
     (c) repurchase agreements fully collateralized by Investments of the types
described in Sections 4.22(a) and/or 4.22(b);
     (d) money market and cash accounts which are invested entirely in
Investments of the types described in Sections 4.22(a) and/or 4.22(b) above;
     (e) securities or evidences of indebtedness of others acquired by the
Company in settlement of accounts receivable or other debts arising in the
ordinary course of business, so long as the aggregate amount of any such
securities or evidences of indebtedness is not material to the business or
condition of the Company or any Subsidiary;

29



--------------------------------------------------------------------------------



 



     (f) loans and advances to employees, officers and directors of the Company
or any Subsidiary in an aggregate principal amount outstanding at any one time
not to exceed $100,000;
     (g) Investments of the Company in Subsidiaries in an aggregate amount not
exceeding $1,000,000 at any time outstanding; and
     (h) loans, advances or extensions of credit to the Parent or any of its
Affiliates if no Event of Default or Unmatured Event of Default exists or would
exist immediately after giving effect to the making of any such loan, advance or
extension of credit.
     4.23 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into any transactions, including, without limitation, any purchase, sale,
lease or exchange of property or services with or the incurring of any
Indebtedness to any Affiliate unless such transactions are otherwise permitted
under this Agreement, are in the ordinary course of business and are upon fair
and reasonable terms.
     4.24 Closing Procedures. The Company will provide closing instructions to
each Closing Agent which (a) require, in connection with Mortgage Loans
tablefunded by the Company, that (i) the Mortgage Note evidencing each such
Mortgage Loan shall be endorsed to the Company, (ii) the assignment of the
applicable Mortgage to the Company shall be recorded simultaneously with but
separate from the related Mortgage and (iii) the Mortgage Note evidencing each
such Mortgage Loan and other related loan documents shall be delivered to the
Company promptly upon the closing of such Mortgage Loan, and (b) in the case of
Mortgage Loans funded by a wire transfer of funds in accordance with
Section 4.02(b)(i) of the Pledge and Security Agreement, contain a statement
substantially in the form set forth in Exhibit D hereto. The Company shall
review for accuracy and completeness each Mortgage Note, Mortgage, assignment
and other document evidencing or securing each Mortgage Loan originated or
purchased by the Company.
     4.25 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Unmatured Event of Default if such
action is taken or condition exists.
     Section 5 CONDITIONS PRECEDENT.
     5.01 Effectiveness. This Agreement shall not become effective until, and
shall become effective when, each of the following conditions precedent shall
have been satisfied:
     (a) The Agent shall have received the following, in form and substance
satisfactory to the Banks:
     (i) This Agreement, duly executed by the Company and each Bank.
     (ii) The Pledge and Security Agreement, duly executed by the Company, the
Collateral Agent and the Agent.

30



--------------------------------------------------------------------------------



 



     (iii) The Notes, duly executed by the Company, which shall constitute
amendments and restatements of the Existing Notes.
     (iv) A Uniform Commercial Code financing statement or statements prepared
for filing in all appropriate filing offices and duly executed by the Company.
     (v) A copy of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement, the other
Loan Documents and the borrowing hereunder, certified by the Secretary or an
Assistant Secretary of the Company on behalf of the Company, together with such
other documents as the Agent or the Banks shall reasonably request.
     (vi) A certificate, signed by the Secretary or an Assistant Secretary of
the Company on behalf of the Company, as to the incumbency and signatures of the
person or persons authorized to execute and deliver this Agreement and the other
Loan Documents.
     (vii) A favorable written opinion of counsel to the Company, addressed to
the Bank and covering the matters set forth in Schedule 5.01(a)(vii) hereto.
     (b) All legal matters incident hereto and to the satisfaction of the
foregoing conditions precedent shall be reasonably satisfactory to counsel to
the Banks.
     (c) Upon execution of this Agreement, each Bank will make Loans as
calculated by the Agent so that each Bank’s outstanding Loans are equal to the
respective Percentage of the Aggregate Commitment Amount for such Bank of all
Loans outstanding on such date and the Agent shall distribute the proceeds of
such Loans to the other Banks in accordance with their Percentage of the
Aggregate Commitment Amount of all Loans outstanding on the date of execution of
this Agreement, but prior to any additional Loans requested by the Company to be
made upon execution of this Agreement.
     5.02 Each Extension of Credit. The obligations of the Banks to make the
Loans are subject to the following further conditions precedent that at each
time the Banks are requested to make Loans:
     (a) no Event of Default and no Unmatured Event of Default shall have
occurred and be continuing or will exist upon the making of the requested Loans;
and
     (b) the representations and warranties contained in Section 3 hereof and in
Section 5 of the Pledge and Security Agreement shall be true and correct in all
material respects with the same force and effect as if made on and as of the
date of such request.

31



--------------------------------------------------------------------------------



 



     Section 6 EVENTS OF DEFAULT; REMEDIES.
     6.01 Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default” if not cured within the applicable
notice and grace periods specified, if any:
     (a) Default for one Business Day in the payment when due of any principal
of a Bank’s Note, except upon maturity, in which case default in the payment
when due of such principal of a Note; or
     (b) Default for five Business Days in the payment when due of interest on a
Bank’s Note; or
     (c) Default in the performance of the Company’s covenants contained in
Sections 4.07, 4.08, 4.09, 4.11, 4.18, 4.20, 4.22 or 4.23 or in the Pledge and
Security Agreement; or
     (d) Default by the Company in the performance of any other covenant
contained herein or in any Loan Document (and not constituting a default under
Sections 6.01(a), 6.01(b) or 6.01(c)) which shall remain unremedied for 15 days
after the earliest of (i) the date on which the Agent, at the request of any
Bank, gives written notice of such default to the Company, (ii) the date on
which the Company gives written notice of such default to the Agent or (iii) the
latest date by which the Company is required to give notice of such default to
the Agent and the Banks pursuant to Section 4.01(i); or
     (e) Any warranty made by the Company herein is untrue in any material
respect, or any certificate, schedule, statement, report, notice or writing
furnished by or on behalf of the Company to a Bank, the Agent or the Collateral
Agent is untrue in any material respect on the date as of which the facts set
forth therein are stated or certified; or
     (f) Any creditor or representative of any creditor of the Company or any
Subsidiary shall become entitled to declare any Indebtedness in excess of
$1,000,000 owing on any bond, debenture, note or other evidence of indebtedness
for borrowed money of the Company or such Subsidiary to be due and payable prior
to its expressed maturity, whether or not such Indebtedness is actually declared
to be immediately due and payable, or any such Indebtedness becomes due and
payable prior to its expressed maturity by reason of any default by the Company,
or any Subsidiary in the performance or observance of any obligation or
condition and such default shall not have been effectively waived or shall not
have been cured within any grace period allowed therefor or any such
Indebtedness shall have become due by its terms and shall not have been promptly
paid or extended; or
     (g) Any creditor or representative of any creditor of the Parent shall
declare any Indebtedness of the Parent owing on any bond, debenture, note or
other evidence of indebtedness for borrowed money in excess of $5,000,000 (other
than Indebtedness which by its terms is without recourse to the Parent) to be
due and payable prior to its expressed maturity by reason of any default by the
Parent in the performance or observance of any obligation or condition and such
default shall not have been effectively

32



--------------------------------------------------------------------------------



 



waived or shall not have been cured within any grace period allowed therefor or
any such Indebtedness shall have become due by its terms and shall not have been
promptly paid or extended; or
     (h) The Company, any Subsidiary or the Parent becomes insolvent or
generally does not pay its debts as they become due or applies for, consents to,
or acquiesces in the appointment of a trustee or receiver of the Company, such
Subsidiary or the Parent or any of their respective property; or, in the absence
of such application, consent or acquiescence, a trustee or receiver is appointed
for the Company, any Subsidiary or the Parent or for a substantial part of their
respective property and is not discharged within sixty (60) days; or any
bankruptcy, reorganization, debt arrangement or other proceedings under any
bankruptcy or insolvency law is instituted by or against the Company, any
Subsidiary or the Parent, and if instituted against the Company, any Subsidiary
or the Parent is consented to or acquiesced in by the Company, such Subsidiary
or the Parent or remains for 60 days unstayed or undismissed; or
     (i) Any dissolution or liquidation proceeding (other than as permitted by
this Agreement) is instituted by or against the Company, any Subsidiary or the
Parent and, if instituted against the Company, any Subsidiary or the Parent, is
consented to or acquiesced in by the Company, such Subsidiary or the Parent or
remains for 60 days unstayed or undismissed; or
     (j) Any material adverse change in the condition of the Company, financial
or otherwise which has not been cured, corrected or remedied to the reasonable
satisfaction of the Required Banks within fifteen (15) days after the Agent, at
the direction of the Required Banks, shall have given the Company written notice
of the occurrence thereof; or
     (k) Any Reportable Event or any other fact or circumstance, which the
Required Banks determine in good faith constitutes grounds for the termination
of any Plan of the Company or any Subsidiary by PBGC or for the appointment by
an appropriate United States District Court of a trustee to administer any such
Plan, shall have occurred and be continuing 60 days after written notice of such
determination shall have been given to the Company by the Agent, at the
direction of the Required Banks, or any Plan of the Company or any Subsidiary
shall be terminated within the meaning of Title IV of ERISA, or a trustee shall
be appointed by the appropriate United States District Court to administer any
Plan of the Company, or PBGC shall institute proceedings to terminate any Plan
of the Company or any Subsidiary or to appoint a trustee to administer any such
Plan and, upon the occurrence of any of the foregoing, the aggregate amount of
the vested unfunded liability under all such Plans exceeds Two Hundred Fifty
Thousand Dollars ($250,000) and such liability is not covered by insurance.
     6.02 Remedies. If any Event of Default described in Sections 6.01(h) or
6.01(i) shall occur, the Commitments shall immediately terminate and the
principal of and accrued interest on the Notes shall become immediately due and
payable all without further notice of any kind. If any other Event of Default
shall occur, the Agent, at the direction of the Required Banks, shall terminate
the Commitments and shall declare the principal of and accrued interest on the
Notes

33



--------------------------------------------------------------------------------



 



to be immediately due and payable, whereupon the Commitments shall terminate
immediately and the Notes shall become immediately due and payable, all without
further notice of any kind.
     Section 7 THE AGENT.
     7.01 Appointment and Authorization. Each Bank appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto. Each Bank also appoints the Agent to act as Collateral Agent under the
Pledge and Security Agreement and to take such action as Collateral Agent
thereunder and to exercise such powers under the Pledge and Security Agreement
as are reasonably incidental thereto. Neither the Agent (acting as Agent or
Collateral Agent) nor any of its directors, officers or employees shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their own gross negligence or willful misconduct. The Agent shall act as an
independent contractor in performing its obligations as Agent hereunder and
under the other Loan Documents (including, without limitation, the Pledge and
Security Agreement) and nothing herein contained shall be deemed to create a
fiduciary relationship among or between the Agent, the Company or the Banks.
     7.02 Note Holders. The Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it signed by
such payee and in form satisfactory to the Agent.
     7.03 Consultation With Counsel. The Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the advice of such counsel.
     7.04 Documents. The Agent shall not be under a duty to examine into or pass
upon the validity, effectiveness, genuineness or value of the Notes, the Loan
Documents or any other instrument or document furnished pursuant thereto or
thereunder, and the Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
     7.05 Agent and Affiliates. With respect to its Commitment and the Loans and
Advances made by it in its capacity as a Bank, the Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Bank and may exercise the same as though it were not the Agent consistent with
the terms thereof, and the Agent and its affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary as if it were not the Agent.
     7.06 Action by Agent. The Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, or with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement
and the Loan Documents. The Agent shall incur no liability under or in respect
of this Agreement or any of the Loan Documents by acting upon any notice,
consent, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain

34



--------------------------------------------------------------------------------



 



from doing in the reasonable exercise of its judgment, or which may seem to it
to be necessary or desirable in the premises.
     7.07 Credit Analysis. Each Bank has made, and shall continue to make, its
own independent investigation or evaluation of the operations, business,
property and condition, financial and otherwise, of the Company, in connection
with the making of its Commitment and has made its own appraisal of the
creditworthiness of the Company. Except as explicitly provided herein, the Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Bank with any credit or other information with respect to such
operations, business, property, condition or creditworthiness, whether such
information comes into its possession on or before the Effective Date or at any
time thereafter.
     7.08 Notices of Event of Default, etc. In the event that any Bank shall
have acquired actual knowledge of any Event of Default or Unmatured Event of
Default, such Bank shall promptly give notice thereof to the Agent and the other
Banks. Upon receipt from any Bank of a request that the Agent give notice to the
Company of the occurrence of an Event of Default or Unmatured Event of Default
under Section 6, the Agent shall promptly forward such request to the other
Banks and will take such action and assert such rights under this Agreement and
the other Loan Documents as the Required Banks shall direct in writing.
     7.09 Indemnification. Each Bank agrees to indemnify the Agent (to the
extent not reimbursed by the Company), ratably according to its Percentage of
the Aggregate Commitment Amount, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement or the Loan Documents or any action taken or omitted by
the Agent under this Agreement or the Loan Documents provided that no Bank shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct.
     7.10 Payments. All payments of principal of the Notes and all other funds
received by the Agent in respect of any payments made by the Company pursuant to
this Agreement, the Notes or the other Loan Documents (other than payments of
interest payable on the Banks’ Notes, payments of agent fees made to the Agent
under its Side Letter, payments of additional interest or deficiency fees made
to the Banks pursuant to Section 2.08(b) and the provisions of any Side Letter)
shall be distributed forthwith by the Agent (in like currency and funds and on
the same day received, provided that any such payment is received by the Agent
prior to 12:00 noon (Denver time) on such day) to the Banks ratably in
accordance with each Bank’s Percentage of the Aggregate Outstandings and in like
currency and funds and on the same day as received.
     7.11 Sharing of Payments. If any Bank shall receive and retain any payment
during the persistence of an Event of Default or Unmatured Event of Default,
whether by setoff, application of deposit balance or security, or otherwise, in
respect of indebtedness under this Agreement or the Notes in excess of such
Bank’s share based on its Percentage of the Aggregate Outstandings, then such
Bank shall purchase from the other Banks for cash and at face value and without
recourse, such participation in the Notes held by them as shall be necessary to
cause such excess payment to be shared ratably as aforesaid with each of them;
provided, that if such

35



--------------------------------------------------------------------------------



 



excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Bank shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Each Bank agrees to exercise any and all rights
of setoff, counterclaim or bankers’ lien first fully against any such Notes and
participations therein held by such Bank, and only then to any other
indebtedness of the Company to such Bank.
     7.12 Advice to Banks. The Agent shall forward to the Banks copies of all
notices, financial reports and other communications received from the Company
hereunder. In addition, the Agent will provide monthly collateral and collateral
aging reports to each of the Banks.
     7.13 Resignation and Removal.
     (a) The Agent may resign at any time by giving 30 days written notice
thereof to the Banks and the Company. Upon any such resignation, the Required
Banks shall have the right to appoint a successor Agent, which successor Agent
shall (unless an Event of Default has then occurred and is continuing) be
reasonably acceptable to the Company. If no successor Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Agent’s giving of notice of its resignation, then the retiring Agent
may, on behalf of the Banks, appoint an Agent or custodian which shall be a Bank
or a commercial bank organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$100,000,000 and which shall be reasonably acceptable to the Company (unless an
Event of Default has occurred and is continuing). Any such resignation shall be
effective upon the appointment of a successor Agent. Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations, under this Agreement and the other
Loan Documents. After any retiring Agent’s resignation or removal hereunder as
the Agent, the provisions of this Section 7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as the Agent
under this Agreement and any other Loan Document.
     (b) If the Agent is placed in receivership or conservatorship or ceases to
be eligible to serve as depository or document custodian on behalf of FNMA,
FHLMC or GNMA, the Required Banks (excluding the Agent in its capacity as a
Bank) shall have the right to remove the Agent upon written notice to the Agent.
Upon submission of such notice, such Required Banks may designate a successor
agent.
     Section 8 MISCELLANEOUS.
     8.01 Non-Waiver. No failure on the part of the Agent or the Banks to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

36



--------------------------------------------------------------------------------



 



     8.02 Notices. Except as otherwise specifically provided for herein, all
notices and other communications provided for herein shall be by telex,
telecopier, telegraph, cable or in writing and telexed, telecopied, telegraphed,
cabled, mailed or delivered to the intended recipient at the address specified
on the signature pages hereto; or, as to any party, at such other address as
shall be designated by such party in a notice to the other parties. All notices
and other communications hereunder shall be deemed to have been duly given when
transmitted by telex or telecopier, delivered to the telegraph or cable office
or personally delivered or, in the case of a mailed notice, upon receipt thereof
as conclusively evidenced by the signed receipt therefor, in each case given or
addressed as aforesaid.
     8.03 Expenses; Indemnification.
     (a) Expenses. The Company agrees to pay: (i) the reasonable fees and
expenses of counsel for the Agent and the Banks in connection with the
preparation, execution and delivery of this Agreement, the Notes and the other
Loan Documents and in connection with the Loans hereunder, whether or not any
Loan is made hereunder, (ii) the reasonable fees and expenses of counsel for the
Agent and the Banks in connection with any amendment, modification or waiver of
any of the terms of this Agreement, the Notes and the other Loan Documents and
(iii) all reasonable costs and expenses of the Agent and the Banks (including
reasonable counsels’ fees) in connection with the enforcement of this Agreement,
the Notes and the other Loan Documents. Fees and expenses of counsel for the
Agent shall be determined based upon such counsel’s generally applicable rates
which may be higher than the rates charged to the Agent in certain matters.
     (b) Indemnification.
     (i) The Company will indemnify and hold harmless the Agent and each Bank,
the Agent’s and each Bank’s directors, officers, employees, agents and attorneys
and each Person, if any, who is deemed to control the Agent or any Bank (any and
all of whom are referred to as the “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, joint or several (including all
losses, claims, damages and liabilities resulting from the negligence, but not
the gross negligence of such Indemnified Party, and including all legal fees or
other expenses reasonably incurred by any Indemnified Party in connection with
the preparation for or defense of any pending or threatened claim, action or
proceeding, whether or not resulting in any liability), to which such
Indemnified Party may become subject (whether or not such Indemnified Party is a
party thereto) under any applicable Federal, state or local law or otherwise
caused by or arising out of, or allegedly caused by or arising out of, this
Agreement or any transaction contemplated hereby, except for losses, claims,
damages or liabilities resulting from the gross negligence, willful misconduct
or fraud of such Indemnified Party or the failure of such Indemnified Party to
fulfill its obligations under this Agreement.
     (ii) Promptly after receipt by an Indemnified Party of notice of any claim,
action or proceeding with respect to which an Indemnified Party is entitled to
indemnity hereunder, such Indemnified Party will notify the Company of such

37



--------------------------------------------------------------------------------



 



claim or the commencement of such action or proceeding, provided that the
failure of an Indemnified Party to give notice as provided herein shall not
relieve the Company of its obligations under this Section 8.03(b) with respect
to such Indemnified Party, except to the extent that the Company is actually
prejudiced by such failure. The Company will assume the defense of such claim,
action or proceeding and will employ counsel reasonably satisfactory to the
Indemnified Party and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, the Indemnified Party will be entitled,
at the expense of the Company, to employ counsel separate from counsel for the
Company and for any other party in such action if the Indemnified Party
reasonably determines that a conflict of interest or other reasonable basis
exists which makes representation by counsel chosen by the Company not
advisable, provided that the Company shall not be obligated to pay for the fees
and expenses of more than one counsel for all Indemnified Parties in respect of
a particular controversy. In the event an Indemnified Party appears as a witness
in any action or proceeding brought against the Company or any of its
Subsidiaries (or any of its officers, directors or employees) in which an
Indemnified Party is not named as a defendant, the Company agrees to reimburse
such Indemnified Party for all expenses incurred by it (including fees and
expenses of counsel) in connection with its appearing as a witness.
     (c) The Banks agree to the indemnification provisions set forth in
Section 21.08 of the Pledge and Security Agreement.
     8.04 Taxes. The Company agrees to pay, and save the Agent, the Collateral
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this Agreement
or the issuance of the Notes and the Security Documents, which obligation of the
Company shall survive the termination of this Agreement.
     8.05 Amendments, Etc.
     (a) Except as provided in Sections 8.05(b) and 8.05(c), no amendment or
waiver of any of the provisions of this Agreement, the Notes or the Loan
Documents, nor any consent to any departure by the Company from the provisions
hereof or thereof, shall be effective unless the same shall be in writing and
signed by the Required Banks, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall,
unless in writing and signed by all of the Banks, do any of the following:
(i) waive any of the conditions specified in Section 2, (ii) increase the
Commitment Amounts of the Banks, except as provided in Sections 8.05(b) and
8.05(c), or subject the Banks to any additional obligations, (iii) reduce the
principal of, or interest on the Notes or any fees payable to the Banks
hereunder, (iv) postpone any date fixed for any payment in respect of principal
of, or interest on, the Notes or any fees payable to the Banks hereunder,
(v) change the Percentage of the Aggregate Commitment Amount or the Percentage
of the Aggregate Outstandings as to any Bank, except as provided in
Sections 8.05(b) and 8.05(c), or the number or identity of the Banks which shall
be

38



--------------------------------------------------------------------------------



 



required for the Banks or any of them to take any action hereunder, (vi) amend
this Section 8.05, Section 2.08(b), Section 6, Section 8.06 or Exhibit A hereto,
(vii) release any Collateral, except as is provided in Sections 9 and 10 of the
Pledge and Security Agreement, (viii) amend the definitions of “Collateral” set
forth in the Pledge and Security Agreement, or (ix) permit the release of
Collateral not otherwise permitted to be released under the terms of the Loan
Documents as constituted prior to such amendment; and provided, further, that no
such amendment, waiver or consent shall, unless in writing and signed by the
Agent, and, if applicable, the Collateral Agent, in addition to the Banks
required hereinabove to take such action, affect the rights or duties of the
Agent or the Collateral Agent under this Agreement, any Note or the other Loan
Documents.
     (b) From time to time, so long as no Event of Default is then continuing,
the Company may agree, with the prior written consent of the Agent, to add a
bank chartered under the laws of the United States or any State thereof, an
insurance company, another lender or a mutual fund (a “New Bank”) as a “Bank”
under this Agreement with a Commitment, for the purpose of increasing the
aggregate amount of the Commitments; provided, however, that upon giving effect
to any such new Commitment, the Commitment Amount of the New Bank shall not be
less than $10,000,000; and provided, further, that the aggregate Commitment
Amounts, after giving effect to any such increase, shall not exceed $400,000,000
(except as otherwise provided in (c) below). The Company, the Agent and each New
Bank shall agree on the date as of which the New Bank’s Commitment Amount shall
become effective, and each New Bank shall execute and deliver an instrument in
the form prescribed by the Agent to evidence its agreement to be bound by this
Agreement and the other Loan Documents. Upon the effective date of the inclusion
of a New Bank as a lender under this Agreement, the Agent shall deliver to the
Company and each of the Banks a revised Schedule 1.01(b) reflecting the revised
aggregate Commitment Amounts and the Company shall execute and deliver to the
New Bank a Note in the amount of the New Bank’s Commitment Amount. Any
reallocation of Loans outstanding on the date that the New Bank’s Commitment
Amount shall become effective necessitated by the addition of the New Bank as a
Bank under this Agreement shall be effected on and as of such date by the
purchase and sale among the Banks of the obligations outstanding on such date.
     (c) From time to time, so long as no Event of Default is then continuing,
the Company may agree, with the prior written consent of the Agent, to permit a
Bank to permanently or temporarily increase its Commitment Amount for the
purpose of increasing the aggregate amount of the Commitments; provided,
however, that the aggregate Commitment Amounts, after giving effect to any such
increase, shall not exceed $400,000,000. The Company, the Agent and each Bank
increasing its Commitment Amount shall agree on the date as of which the
increased Commitment Amount shall become effective and, if such increase is a
temporary rather than a permanent increase, the date on which that increase
shall terminate (the “Temporary Increase Termination Date”). Upon the effective
date of an increase in any Bank’s Commitment Amount under this Agreement, the
Agent shall deliver to the Company and each of the Bank’s a revised
Schedule 1.01(b) reflecting the revised aggregate Commitment Amounts and the
Company shall execute and deliver to the Bank increasing its Commitment

39



--------------------------------------------------------------------------------



 



Amount shall become effective shall be effected on and as of such date by the
purchase and sale among the Banks of the Loans outstanding on such date. If an
increase in a Bank’s Commitment Amount was a temporary rather than a permanent
increase, the Company shall, on the Temporary Increase Termination Date, repay
the Loans by the amount by which the outstanding principal balance of all Loans
on such date exceeds the sum of the Commitment Amounts, after giving effect to
the termination of such temporary increase. Notwithstanding the existence of any
Event of Default or Unmatured Event of Default or any other failure to satisfy
the conditions pursuant to Warehousing Loans under this Agreement, each of the
Banks (other than the Bank that temporarily increased its Commitment Amount)
shall make Warehousing Loans on such date in the amount, if any, required to
increase its outstanding Warehousing Loans to its Percentage of the Aggregate
Commitment Amount, and shall deliver the proceeds of such Warehousing Loans to
the Agent. The Agent shall distribute to the Bank that temporarily increased its
Commitment Amount on such date, out of any payments made by the Company as set
forth above and the proceeds of Warehousing Loans made by the other Banks as set
forth above, the amount required to reduce such Bank’s outstanding Warehousing
Loans to its Percentage of the Aggregate Commitment Amount.
     8.06 Successors and Assigns; Disposition of Advances; Transferees.
     (a) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Company may not assign its rights or obligations hereunder or under the Notes
without the prior consent of all of the Banks.
     (b) Any Bank may at any time sell, assign, transfer, grant participations
in, or otherwise dispose of any portion of its Notes and the Loans made by such
Bank (each such interest so disposed of being herein called a “Transferred
Interest”) to banks or other entities which meet the minimum financial rating
requirements established by FNMA, FHLMC and GNMA for custodial depositories that
are FDIC-insured (“Transferees”). Without in any way limiting the rights of
Transferees hereunder, the Company agrees that each Transferee shall be entitled
to the benefits of Sections 2.16, 2.17, 2.18, 2.19 and 2.20 to the extent of its
Transferred Interest as if it were the “Bank” which has made Loans in an
aggregate amount equal to such Transferred Interest. The Company agrees that
each Transferee may exercise any and all rights of banker’s lien, setoff as
provided in Section 2.12 and counterclaim available pursuant to law with respect
to its Transferred Interest as fully as if such Transferee were a direct lender
to the Company.
     (c) Each Bank may pledge any portion of its Note for security purposes to
any Federal Reserve Bank.
     8.07 Confidentiality. Any information which the Agent or any Bank receives
from the Company which is designated proprietary or confidential at the time of
receipt thereof by the Agent or such Bank shall not be disclosed by the Agent or
such Bank to any other Person, if such information is not otherwise in the
public domain, other than (a) to its independent accountants and legal counsel,
(b) pursuant to statutory or regulatory requirements, (c) pursuant to any

40



--------------------------------------------------------------------------------



 



mandatory court order or (d) to any Transferee or prospective Transferee and to
the independent accountants and legal counsel of any such Transferee or
prospective Transferee.
     8.08 Survival. The obligations of the Company under Sections 2.09, 2.16,
2.18 and 8.03 shall survive the repayment of the Notes and the termination of
the Commitments; provided, however, that the obligations of the Company under
Sections 2.16 and 2.18 shall survive only with respect to the payment of
compensation for increased costs, reduction in amounts received or receivable or
reduced return attributable to periods prior to the repayment of the Notes and
the termination of the Commitments.
     8.09 Counterparts. This Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.
     8.10 GOVERNING LAW. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF
THE STATE OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS. Whenever possible, each provision of this Agreement and the Notes and any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective and valid under such applicable law, but, if any provision of this
Agreement or the Notes or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement and the Notes and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto.
     8.11 WAIVER OF JURY TRIAL; JURISDICTION.
     (a) THE COMPANY, BY ITS EXECUTION AND DELIVERY HEREOF, AND EACH OF THE
AGENT AND THE BANKS, BY THEIR ACCEPTANCE HEREOF, HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, THE NOTES OR THE LOAN DOCUMENTS OR UNDER ANY
AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY CREDIT RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE LOAN DOCUMENTS, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
     (b) THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
MINNESOTA STATE OR FEDERAL COURT SITTING IN HENNEPIN OR RAMSEY COUNTY, MINNESOTA
OVER ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE

41



--------------------------------------------------------------------------------



 



NOTES OR THE LOAN DOCUMENTS. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. NOTHING IN THIS SECTION 8.11(b)
SHALL AFFECT THE RIGHT OF THE AGENT AND THE BANKS TO BRING ANY ACTION OR
PROCEEDING AGAINST THE COMPANY OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.
     8.12 Highest Lawful Rate. Anything herein to the contrary notwithstanding,
the obligations of the Company on each Bank’s Note shall be subject to the
limitation that payments of interest shall not be required, for any period for
which interest is computed hereunder, to the extent that contracting for or
receipt thereof would be contrary to provisions of any law applicable to such
Bank limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Bank.
     8.13 Section Titles. The section titles contained in this Agreement shall
be without substantive meaning or content of any kind whatsoever and shall not
govern the interpretation of any of the provisions of this Agreement.
     8.14 Reliance by the Agent and the Banks. All covenants, agreements,
representations and warranties made herein by the Company shall, notwithstanding
any investigation by the Agent and the Banks, be deemed to be material to and to
have been relied upon by the Agent and the Banks and shall survive the execution
and delivery of this Agreement.
     8.15 Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
     8.16 ENTIRE AGREEMENT. THIS AGREEMENT AND ALL LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.
[The remainder of this page is intentionally left blank.]

42



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.

                  HOMEAMERICAN MORTGAGE CORPORATION    
 
           
 
  By:   /s/ John J. Heaney    
 
           
 
  Its:   John J. Heaney    
 
  Title:   Senior Vice President and Treasurer         Address:    
 
                HomeAmerican Mortgage Company         4350 South Monaco        
Denver, Colorado 80237         Attention: John J. Heaney         Telecopier:
(720) 977-4305    

S-1



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Edwin D. Jenkins    
 
           
 
  Its:   Senior Vice President    
 
                Address:    
 
                U.S. Bank National Association         Mortgage Banking Services
        BC-MN-H03B         U.S. Bancorp Center         800 Nicollet Mall        
Minneapolis, Minnesota 55402-7020         Attention: Edwin D. Jenkins        
Telecopier: (612) 303-2253    

S-2



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ R. Britt Langford    
 
           
 
  Its:   Managing Director    
 
                Address:    
 
                707 Travis Street         Floor 6N         Houston, TX 77002    
    Attention: Ben Middleberg         Telecopier: (713) 216-1567
   

S-3



--------------------------------------------------------------------------------



 



                  GUARANTY BANK    
 
           
 
  By:   /s/ Dan M. Killian    
 
           
 
  Its:   Senior Vice President    
 
                Address:    
 
                Guaranty Bank         8333 Douglas Avenue         Dallas, Texas
75225         Attention: Dan Killian         Telecopier: (214) 360-1660    

S-4



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   /s/ Heather Slapak    
 
           
 
  Its:   Vice President    
 
                Address:    
 
                Comerica Tower at Detroit Center         500 Woodward Avenue,
MC-3256         Detroit, Michigan 48226         Attention: Heather Slapak      
  Telecopier: (313) 222-9295    

S-5



--------------------------------------------------------------------------------



 



                  WASHINGTON MUTUAL BANK, FA    
 
           
 
  By:   /s/ Brad Johnson    
 
           
 
  Its:   Vice President    
 
                Address:    
 
                3929 W. John Carpenter Fwy.         Suite 100         Irving, TX
75063         Attn: Brad Johnson         Telecopier: (972) 870-3603    

S-6



--------------------------------------------------------------------------------



 



Schedule 2.04
to Fourth Amended and
Restated Credit Agreement
PROMISSORY NOTE

$                                           , 2006     Minneapolis, Minnesota  
   

          FOR VALUE RECEIVED, HOMEAMERICAN MORTGAGE CORPORATION, a Colorado
corporation (the “Company”), hereby promises to pay to the order of (the
“Bank”), at the main office of the Agent (as such term and each other
capitalized term used herein are defined in the Credit Agreement hereinafter
referred to) at U.S. Bancorp Center, 800 Nicollet Mall, Minneapolis, Minnesota
55402-7020, the principal sum of ($ ) or the aggregate unpaid principal amount
of all Loans made by the Bank hereunder pursuant to a Fourth Amended and
Restated Warehousing Credit Agreement dated concurrently herewith among the
Company, certain Banks (including the Bank) and U.S. Bank National Association
as Agent (as the same may be amended, modified or restated from time to time,
the “Credit Agreement”), whichever is less, and to pay interest from the date
hereof on the unpaid principal balance thereof at the times and at the rate or
rates per annum provided for in the Credit Agreement. Principal of this note is
payable at the times and in the amounts provided for in the Credit Agreement.
          This note is one of the Notes referred to in the Credit Agreement.
This Note amends and restates, but does not constitute prepayment upon or a
novation of, the Existing Note (as defined in the Credit Agreement) made in
favor of the Bank by the Company. This note is subject to prepayment and its
maturity is subject to acceleration in each case upon the terms provided in the
Credit Agreement. This note is secured by certain collateral referred to in the
Credit Agreement.
          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF MINNESOTA, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. In the event of
default hereunder, the Company agrees to pay all costs and expenses of
collection, including reasonable attorneys’ fees.

                  HOMEAMERICAN MORTGAGE     CORPORATION
 
           
 
  By:                  
 
      Its:    
 
           

Sch. 2.04



--------------------------------------------------------------------------------



 



EXHIBIT A
To Fourth Amended And
Restated Credit Agreement
FORMULA
FOR
DETERMINING COLLATERAL VALUE
FOR BORROWING BASE
          The Collateral Value of the Eligible Pledged Mortgage Loans and other
assets constituting Collateral shall be determined as follows:
          1. Eligible Pledged Mortgage Loans. The Collateral Value of an
Eligible Pledged Mortgage Loan, at the time of any determination thereof, shall
be an amount equal to the least of
          (a) the unpaid principal balance of such Eligible Pledged Mortgage
Loan,
          (b) the Origination Price or the Acquisition Price, as the case may
be, of such Eligible Pledged Mortgage Loan,
          (c) the purchase price under the Loan Specific Take-Out Commitment or
Hedge to which such Eligible Pledged Mortgage Loan has been assigned, or, if
such Eligible Pledged Mortgage Loan has not been assigned to a specific Loan
Specific Take-Out Commitment or Hedge, the weighted average purchase price under
the applicable Loan Specific Take-Out Commitments and Hedges described in the
most recent summary furnished to the Agent by the Company pursuant to
Section 4.01 of the Credit Agreement, and
          (d) at the election of the Agent, the Fair Market Value of such
Eligible Pledged Mortgage Loan,
less an amount equal to (i) 5% of the least of (a), (b), (c) or (d) above for
Forty Year Amortizing Mortgage Loans and Non-Conforming Mortgage Loans; and
(ii) 2% of the least of (a), (b), (c) or (d) above for all other Eligible
Pledged Mortgage Loans; provided, however, that:
          (A) the maximum aggregate Collateral Value that may be assigned to
Eligible Pledged Mortgage Loans which are Wet Funded Loans shall be (1) 50% of
the Aggregate Commitment Amount during the first four and last four Business
Days of each month, and (3) 30% of the Aggregate Commitment Amount at all other
times;
          (B) the maximum aggregate Collateral Value that may be assigned to
Eligible Pledged Mortgage Loans which are Jumbo Mortgage Loans and Super Jumbo
Mortgage Loans shall be 35% of the Aggregate Commitment Amount, and the maximum
collateral value of all Super Jumbo Mortgage Loans shall not exceed 6.67% of the
Aggregate Commitment Amount;

A-1



--------------------------------------------------------------------------------



 



          (C) the maximum aggregate Collateral Value that may be assigned to
Eligible Pledged Mortgage Loans with respect to which an instrument or document
constituting or relating thereto has been redelivered to the Company for
correction pursuant to Section 10.01 of the Pledge and Security Agreement, and
has not been returned to the Collateral Agent, shall be $1,000,000;
          (D) the maximum aggregate Collateral Value that may be assigned to
Eligible Pledged Mortgage Loans which are Forty Year Amortizing Mortgage Loans
shall be 2.5% of the Aggregate Commitment Amount;
          (E) the maximum Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans that are Second Mortgage Loans shall be 20% of the
Aggregate Commitment Amount;
          (F) the maximum Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans that are Alt-A Mortgage Loans shall be 75% of the
Aggregate Commitment Amount;
          (G) the maximum Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans that are Non-Conforming Mortgage Loans shall be 5% of the
Aggregate Commitment Amount;
          (H) the maximum Collateral Value that may be assigned to Eligible
Pledged Mortgage Loans that are Uncovered Mortgage Loans shall be 10% of the
Aggregate Commitment Amount: and
          (I) an Eligible Pledged Mortgage Loan will be considered as having no
Collateral Value if any of the following events occur with respect thereto:
          (1) either (a) in the case of an Eligible Pledged Mortgage Loan which
is other than a Jumbo Mortgage Loan or a Super Jumbo Mortgage Loan, 120 days
(or, with the approval of the Agent, 150 days) elapse from the date on which
such Eligible Pledged Mortgage Loan was pledged under the Pledge and Security
Agreement, or (b) in the case of an Eligible Pledged Mortgage Loan which is a
Jumbo Mortgage Loan or a Super Jumbo Mortgage Loan, 120 days elapse from the
date on which such Eligible Pledged Mortgage Loan was pledged under the Pledge
and Security Agreement, or (c) in the case of an Eligible Pledged Mortgage Loan
which is a Second Mortgage Loan Mortgage, 90 days elapse from the date on which
such Eligible Pledged Mortgage Loan was pledged under the Pledge and Security
Agreement;
          (2) 45 days elapse from the date such Eligible Pledged Mortgage Loan
was delivered to an investor for examination and purchase and such Eligible
Pledged Mortgage Loan has not been returned to the Collateral Agent;
          (3) 20 days elapse from the date a Collateral document relating to
such Eligible Pledged Mortgage Loan was delivered to the Company for correction
or completion and such corrected or completed Collateral document has not been

A-2



--------------------------------------------------------------------------------



 



returned to the Collateral Agent;
          (4) in the case of an Eligible Pledged Mortgage Loan which is a Wet
Funded Loan, seven (7) calendar days elapse from the date an Agreement to Pledge
and a Collateral Identification Letter with respect to such Wet Funded Loan were
executed by the Company and the Mortgage Note and other instruments and
documents required by paragraph 2 of said Collateral Identification Letter have
not been received by the Collateral Agent;
          (5) any payment required to be made under such Eligible Pledged
Mortgage Loan is not paid when due and remains unpaid for a period of 60 days;
          (6) such Eligible Pledged Mortgage Loan ceases to be an Eligible
Pledged Mortgage Loan; or
          (7) the Agent, at the direction of the Required Banks, notifies the
Company that in the reasonable opinion of the Required Banks such Eligible
Pledged Mortgage Loan is not marketable and should not be given Collateral Value
hereunder.
          The Company shall provide the Agent with a certified schedule by the
last day of each calendar month, prepared as of the last day of the preceding
calendar month, of all the Eligible Pledged Mortgage Loans in respect of which
either of the events described in clauses (5) and (6) of clause (I) above have
occurred.
          2. Other Assets. The Collateral Value of any other asset (“Other
Asset”) offered by the Company and accepted as Collateral by the Required Banks
in their sole and absolute discretion shall be such amount of Collateral Value
(if any) as the Required Banks may assign thereto in their sole and absolute
discretion.
          3. Definitions. As used in this Exhibit, the following terms shall
have the following respective meanings:
          “Acquisition Date”: with respect to a Mortgage Loan purchased by the
Company, the date of such purchase.
          “Acquisition Price”: with respect to a Mortgage Loan which is
purchased by the Company, the actual out-of-pocket cost to the Company incurred
in connection with the purchase of such Mortgage Loan by the Company.
          “Agreement to Pledge”: as defined in the Pledge and Security
Agreement.
          “Alt-A Mortgage Loan” a Mortgage Loan which (i) is a Mortgage Loan in
which the mortgagor has a FICO score in excess of 620, (ii) is a Mortgage Loan
not documented on loan documents prescribed by FNMA/FHLMC documents, or is not a
fully documented Mortgage Loan on the documents of an Approved Investor,
(iii) has an original principal balance of less than or equal to $800,000, and
(iv) is subject to an Approved Investor Commitment.

A-3



--------------------------------------------------------------------------------



 



          “Appraised Value”: with respect to an interest in real estate, the
then current fair market value thereof as of a recent date satisfactory to the
Agent, as determined by the FHA or the VA, if applicable, or, if there is no
such determination, then as determined in accordance with accepted methods of
appraising by a qualified appraiser who is a member of the American Institute of
Real Estate Appraisers or other group of professional appraisers.
          “Approved Investor Commitment”: means a Loan Specific Take-Out
Commitment from an Approved Investor or Hedge.
          “Collateral Identification Letter”: as defined in the Pledge and
Security Agreement.
          “Conforming Mortgage Loan” means a first or second priority Mortgage
Loan which (i) either is insured by the FHA or guaranteed by the VA or which
fully conforms to all underwriting and other requirements for sale to FNMA,
FHLMC or GNMA, and (ii) if said Mortgage Loan is a first priority Mortgage Loan
and has a loan-to-value ratio which is greater than eighty percent (80%), said
Mortgage Loan is covered by a policy of private mortgage insurance acceptable to
FNMA/FHLMC and the Agent; provided that no such insurance shall be required for
second lien Mortgage Loans, and (iii) if said Mortgage Loan is a second priority
Mortgage Loan, (A) said Mortgage Loan was made contemporaneously with a first
priority Mortgage Loan to the same mortgagee and for the same real estate and
improvements, and (B) said Mortgage Loan, together with said first lien Mortgage
Loan has a combined loan-to-value ratio which is not greater than one hundred
percent (100%).
          “Eligible Pledged Mortgage Loan”: a Pledged Mortgage Loan: (a) the
entire interest in which is owned by the Company, (b) which is an FHA Mortgage
Loan, a VA Mortgage Loan, a Conforming Mortgage Loan, a Jumbo Mortgage Loan, a
Super Jumbo Mortgage Loan, a Forty Year Amortizing Mortgage Loan, an Alt-A
Mortgage Loan, a Non-Conforming Mortgage Loan or a Second Mortgage Loan covering
a completed residential property, (c) which is subject to an Approved Investor
Commitment or is an Uncovered Mortgage Loan, (d) the Origination Date of which
(in the case of a Pledged Mortgage Loan originated by the Company) is not more
than 90 days prior to the date on which such Pledged Mortgage Loan becomes part
of the Collateral, and (e) the Mortgage Note for which (in the case of a Pledged
Mortgage Loan purchased by the Company) is dated not more than 90 days prior to
the date on which such Pledged Mortgage Loan becomes part of the Collateral.
          “Fair Market Value”: at any date with respect to any Eligible Pledged
Mortgage Loan, the FNMA market price for thirty (30) day mandatory future
delivery of such Eligible Pledged Mortgage Loan quoted by Telerate or, if not so
quoted, the bid price quoted in writing to the Agent as of the computation date
by two nationally recognized dealers selected by the Agent who at the time are
making a market in similar Mortgage Loans multiplied, in any case, by the
outstanding principal balance thereof.
          “FHA Mortgage Loan”: a Mortgage Loan secured by a First Mortgage which
is insured, or is eligible to be insured by, and is covered by a binding
commitment of, the

A-4



--------------------------------------------------------------------------------



 



FHA pursuant to the provisions of the National Housing Act, as amended.
          “FICO”: means FICO®, a registered trademark of Fair Isaacs and
Company.
          “First Mortgage”: a Mortgage which is subject to no prior or superior
mortgage, deed of trust or other security deed in the land and interests in real
property covered by such Mortgage.
          “Forty Year Amortizing Mortgage Loan”: a Mortgage Loan secured by a
First Mortgage on improved real estate which (a) has an assumed forty year
amortization period; (b) would be a Conforming Mortgage Loan but for the assumed
forty year amortization period of such loan; and (c) has been underwritten in
accordance with the guidelines of an Approved Investor.
          “Good Funds Agreement”: as defined in the Pledge and Security
Agreement.
          “Hedge” means, with respect to Conforming Mortgage Loans, Alt-A
Mortgage Loans and Non-Conforming Mortgage Loans for which the Borrower does not
have Loan Specific Take-Out Commitments, a current, valid, binding, enforceable,
written commitment, including, without limitation, forward sales (and purchases)
of mortgage-backed securities, forward sales of bulk whole loan commitments be
they best efforts or mandatory in nature and/or exchange traded futures or
options contracts, which commitment is not subject to any term or condition
(i) that is not customary in commitments of like nature or (ii) that, in the
reasonably anticipated course of events, cannot be fully complied with prior to
the expiration thereof, in which a perfected security interest has been granted
to the Agent for the benefit of the Banks.
          “Jumbo Mortgage Loan”: a Mortgage Loan secured by a First Mortgage on
improved real estate which (a) is in an amount in excess of the amount eligible
for purchase by FHLMC and FNMA but does not exceed $1,000,000 and (b) has been
underwritten in accordance with the guidelines of an Approved Investor.
          “Loan Specific Take-Out Commitment” means, with respect to Mortgage
Loans that are included in the Eligible Pledged Mortgage Collateral, a current,
valid, binding, enforceable, written commitment, issued by an Approved Investor,
to purchase loans with characteristics of such Mortgage Loans from the
originator from time to time at a specified price (or a specified spread to an
agreed-upon index) and in amounts, and upon terms, satisfactory to the Agent,
which commitment is not subject to any term or condition (i) that is not
customary in commitments of like nature or (ii) that, in the reasonably
anticipated course of events, cannot be fully complied with prior to the
expiration thereof, in which a perfected and first-priority security interest
has been granted by the Borrower to the Agent.
          “Loan-to-Value Ratio”: with respect to a Mortgage Loan secured by a
Mortgage on improved real estate, the ratio (expressed as a percentage) which
(a) the sum of the original principal amount of such Mortgage Loan plus the
original principal amount of the Mortgage Loan secured by any prior Mortgage on
such real estate, if any, bears to (b) the Appraised Value of such real estate.

A-5



--------------------------------------------------------------------------------



 



          “Non-Conforming Mortgage Loan” means a Mortgage Loan that (i) is a
First Mortgage, (ii) does not fully conform to the underwriting criteria for
sale to FNMA or FHLMC with respect to credit quality, (iii) meets the general
underwriting guidelines for subprime mortgages established by Countrywide
Financial, New Century or such other Approved Investor identified at the time of
approval as including subprime product offerings from time to time the current
version of which is on file with the Agent, and (iv) does not have a
loan-to-value ratio which is greater than one hundred percent (100%).
          “Origination Date”: with respect to a Mortgage Loan, the earlier of
the date of the Mortgage securing such Mortgage Loan or the date of the Mortgage
Note evidencing such Mortgage Loan.
          “Origination Price”: with respect to a Mortgage Loan originated by the
Company, the unpaid principal amount of such Mortgage Loan less all discounts
collected by the Company in connection with said Mortgage Loan.
          “Pledged Mortgage Loan”: as defined in the Pledge and Security
Agreement.
          “Second Mortgage”: a Mortgage which is subject to one prior or
superior Mortgage.
          “Second Mortgage Loan”: a Mortgage Loan secured by a Second Mortgage
on improved real estate which is in an amount not in excess of one
hundred-percent (100%) of the Appraised Value of such real estate minus the
amount secured by the prior or superior Mortgage thereon.
          “Specific Covered Loan” means a Mortgage Loan that matches all
requirements for purchase under the requirements of a Loan-Specific Takeout
Commitment.
          “Super Jumbo Mortgage Loan”: a Mortgage Loan secured by a First
Mortgage on improved real estate which (a) is in an amount in excess of the
amount eligible for purchase by FHLMC and FNMA, (b) which is in an amount
exceeding $1,000,000 but not exceeding $2,000,000, (c) has been underwritten in
accordance with the guidelines of an Approved Investor and (d) has been approved
in advance by the Agent for collateral purposes in its sole discretion.
          “Uncovered Mortgage Loan” means a Mortgage Loan that is not subject to
a Hedge or is not a Specific Covered Loan, but that would be an Eligible
Mortgage Loan if it were subject to a Hedge or if it were a Specific Covered
Loan.
          “VA Mortgage Loan”: a Mortgage Loan secured by a First Mortgage which
is guaranteed, or is eligible to be guaranteed by, and is covered by a binding
commitment to guarantee of, the VA pursuant to the provisions of the
Servicemen’s Readjustment Act of 1944, as amended.
          “Wet Funded Loan”: a Pledged Mortgage Loan which has been closed and
funded under either (a) Good Funds Agreement and an Agreement to Pledge pursuant
to Section 4.01 of the Pledge and Security Agreement or (b) an Agreement to
Pledge

A-6



--------------------------------------------------------------------------------



 



pursuant to Section 4.02 of the Pledge and Security Agreement, and, in either
case, for which the applicable Mortgage Note and other instruments and documents
required to be delivered to the Collateral Agent under paragraph 2 of the
applicable Collateral Identification Letter have not been received by the
Collateral Agent.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT C
to Fourth Amended and
Restated Credit Agreement
FOURTH AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
          THIS AGREEMENT, dated as of September 5, 2006, by and among
HOMEAMERICAN MORTGAGE CORPORATION (the “Pledgor”), a Colorado corporation, U.S.
BANK NATIONAL ASSOCIATION, a national banking association, one of the Banks
(hereinafter defined), as administrative agent for the Banks (in such capacity,
the “Agent”) (the Banks, the Collateral Agent (as defined herein) and the Agent’
being also hereinafter referred to collectively as the “Pledgees”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as collateral agent
for the Banks and the Agent (in such capacity, the “Collateral Agent”).
          WITNESSETH, That:
          WHEREAS, the Pledgor, the financial institutions which are from time
to time parties to the Credit Agreement (hereinafter defined) (each individually
a “Bank” and collectively the “Banks”) have heretofore entered into a Third
Amended and Restated Warehousing Credit Agreement dated as of October 23, 2003,
as amended from time to time (as so amended the “Existing Credit Agreement”);
and
          WHEREAS, the Pledgor’s obligations under the Existing Credit Agreement
are secured by a security interest in certain collateral granted pursuant to the
Third Amended and Restated Pledge and Security Agreement dated as of October 23,
2003, (as amended, the “Existing Pledge and Security Agreement”) among the
Pledgor and the Pledgees; and
          WHEREAS, the Pledgor and the Banks have agreed to permanently amend
and restate the Existing Credit Agreement in its entirety in the form of a
Fourth Amended and Restated Credit Agreement dated as of even date herewith
(hereinafter, as the same may be amended, restated, modified or supplemented
from time to time, the “Credit Agreement”); and
          WHEREAS, by terms of the Credit Agreement it is a condition to the
obligations of the Banks to extend credit thereunder that the Pledgor and the
Collateral Agent execute and deliver this Fourth Amended and Restated Pledge and
Security Agreement, which constitutes an amendment and restatement of the
Existing Pledge and Security Agreement;
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and in order to induce the Pledgees to become parties
to, and to extend credit under, the Credit Agreement, the parties hereto agree
that the Existing Pledge and Security Agreement shall be amended and restated in
its entirety to read as follows:
          Section 1. DEFINITIONS.
          Each capitalized term used herein which is not otherwise defined
herein shall have the meaning ascribed to such term in the Credit Agreement,
including Exhibit A thereto. In addition, the following terms shall have the
following respective meanings:

C-1



--------------------------------------------------------------------------------



 



          “Agreement to Pledge”: an agreement to pledge substantially in the
form of Attachment 1 hereto.
          “Bailee Letter”: a letter substantially in the form of Attachment 5
hereto.
          “Closing Agent”: with respect to any Mortgage Loan, the title company
or other Person performing the functions of a title company in connection with
the closing of such Mortgage Loan.
          “Collateral”: as defined in Section 2 hereof.
          “Collateral Identification Letter”: a letter substantially in the form
of Attachment 2 hereto.
          “Collections”: as defined in Section 2 hereof.
          “Electronic Tracking Agreement” means that certain Electronic Tracking
Agreement between the Pledgor, the Collateral Agent, the Agent, MERS, and
MERSCORP dated as of October 23, 2003, as the same may be amended from time to
time.
          “FHLMC Security”: a Mortgage-backed Security guaranteed by FHLMC.
          “FIRREA Qualifying Appraisal”: with respect to any Pledged Mortgage
Loan, an appraisal of the real estate securing such Pledged Mortgaged Loan which
meets the requirements of the applicable appraisal regulations under Title XI of
the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
including without limitation, the appraisal regulations applicable to mortgage
warehousing loans.
          “FNMA Security”: a Mortgage-backed Security guaranteed by FNMA.
          “GNMA Security”: a Mortgage-backed Security guaranteed by GNMA.
          “Good Funds Agreement”: an agreement substantially in the form of
Attachment 7 hereto which is entered into on or after the Signing Date.
          “Good Funds Wire Account”: account number 104756215323 of the Pledgor
with the Collateral Agent.
          “MERS”: Mortgage Electronic Registration Systems, Inc.
          “MERS Agreements”: The Electronic Tracking Agreement and any other
agreement, document or instrument setting forth the terms of or otherwise
affecting the MERS System and the Pledgor’s membership in MERSCORP.
          “MERSCORP”: MERSCORP, Inc.
          “MERS System”: shall mean MERSCORP’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual in the form
attached to the

C-2



--------------------------------------------------------------------------------



 



Electronic Tracking Agreement, as amended from time to time.
          “Loan Detail Listing”: a loan detail listing substantially in the form
of Attachment 3 hereto.
          “Obligor”: a person or other entity who now or hereafter is or becomes
liable to the Pledgor with respect to any of the Collateral.
          “Pledged Mortgage Loans”: Mortgage Loans deemed to have been delivered
to the Collateral Agent as provided in Sections 4.01, 4.02 and 4.03 hereof.
          “Pledgees”: collectively, the Banks, the Agent and the Collateral
Agent acting for the benefit of the Banks, the Agent and the Collateral Agent.
          “Related Mortgage-backed Security”: a Mortgage-backed Security that
represents an interest in, or is secured by, any Mortgage Loans that were
Pledged Mortgage Loans at the time of the formation of the related pool.
          “Secured Obligations”: all obligations, liabilities or indebtedness of
the Pledgor to the Pledgees, due or to become due, direct or indirect, absolute
or contingent, joint or several, now existing or hereafter at any time created,
arising or incurred under this Pledge and Security Agreement, the Credit
Agreement, the Notes or any of the other Loan Documents, any renewal or
extension of any such obligations, liabilities and indebtedness, and all costs
of collecting such obligations, liabilities and indebtedness, including
reasonable attorneys’ fees of the Collateral Agent and the Pledgees in the
collection thereof and the enforcement of any Collateral therefor.
          “Transmittal Letter”: a transmittal letter substantially in the form
of Attachment 6 hereto.
          “Trust Receipt”: a trust receipt substantially in the form of
Attachment 4 hereto.
        Section 2. PLEDGE.
          As collateral security for the due and punctual payment of the Secured
Obligations, the Pledgor does hereby pledge, hypothecate, assign, transfer and
convey to the Pledgees, their respective successors and assigns and grants to
the Pledgees, their respective successors and assigns, a security interest in
and to the following described property (the “Collateral”):
          (a) all right, title and interest of the Pledgor in and to the Pledged
Mortgage Loans and Related Mortgage-backed Securities and all promissory notes,
participation agreements, participation certificates, or other instruments or
agreements which evidence the Pledged Mortgage Loans;
          (b) all right, title and interest of the Pledgor in and to all notes,
real estate mortgages, deeds of trust, security agreements, chattel mortgages,
assignments of rent and other security instruments whether now or hereafter
owned, acquired or held by the

C-3



--------------------------------------------------------------------------------



 



Pledgor which secure (or constitute collateral for any note, instrument or
agreement securing) any of the Pledged Mortgage Loans;
          (c) all right, title and interest of the Pledgor in and to all
financing statements perfecting the security interest of any of the Pledged
Mortgage Loans or property securing any Pledged Mortgage Loan;
          (d) all right, title and interest of the Pledgor in and to all
guaranties and other instruments by which the persons or entities executing the
same guarantee, among other things, the payment or performance of the Pledged
Mortgage Loans;
          (e) all right, title and interest of the Pledgor in and to all title
insurance policies, title insurance binders, commitments or reports insuring or
relating to any Pledged Mortgage Loan or property securing any Pledged Mortgage
Loan;
          (f) all right, title and interest of the Pledgor in and to all
surveys, bonds, hazard and liability insurance policies, participation
agreements and any other agreement, instrument or document pertaining to,
affecting, obtained by the Pledgor in connection with, or arising out of, the
Pledged Mortgage Loans;
          (g) all right, title and interest of the Pledgor in and to all Loan
Specific Take-Out Commitments, Hedges and other agreements to purchase any
Pledged Mortgage Loans or any Related Mortgage-backed Securities;
          (h) all right, title and interest of the Pledgor in and to all
collections on, and proceeds of or from, any and all of the foregoing
(hereinafter collectively called “Collections”);
          (i) all right, title and interest of the Pledgor in and to any other
asset of the Pledgor which has been or hereafter at any time is delivered to the
Collateral Agent, the Agent or the Pledgees hereunder;
          (j) all files, surveys, certificates, correspondence, appraisals,
computer programs, tapes, discs, cards, accounting records, and other records,
information, and data of the Pledgor relating to the Pledged Mortgage Loans
(including all information, data, programs, tapes, discs and cards necessary to
administer and service such Pledged Mortgage Loans);
          (k) all balances, credits and deposits of the Pledgor contained in the
Settlement Account; and
          (l) any and all balances, credits, deposits, accounts or moneys of, or
in the name of, the Pledgor representing or evidencing the foregoing or any
proceeds thereof, and any and all proceeds of any of the foregoing.

C-4



--------------------------------------------------------------------------------



 



          Section 3. REPORTS CONCERNING EXISTING COLLATERAL AND HEREAFTER
ACQUIRED COLLATERAL.
          From time to time hereafter as reasonably requested by the Collateral
Agent, the Agent or any of the Pledgees, the Pledgor will promptly give a
written report to the Collateral Agent, the Agent and the Pledgees describing
and listing each document, instrument or other paper which evidences, secures,
guarantees, insures or pertains to any item of the Collateral whether now or
hereafter owned, acquired or held by the Pledgor that the Pledgor has not
theretofore delivered to the Collateral Agent. Such written report shall contain
sufficient information to enable the Collateral Agent, the Agent and the
Pledgees to identify each such document, instrument or other paper. The Pledgor
(a) upon the request of the Collateral Agent, the Agent or any of the Pledgees,
shall promptly provide additional information concerning, or a more complete
description of, each such document, instrument or other paper and (b) at the
request of the Collateral Agent, the Agent or any of the Pledgees, shall
promptly deliver the same to the Collateral Agent.
          Section 4. DELIVERY OF COLLATERAL DOCUMENTS.
          4.01 Confirmation/Authorization of Good Funds Agreements; Delivery of
Mortgage Loans Under Good Funds Agreement.
          (a) The execution, delivery and performance by the Pledgor, the Agent
and the Collateral Agent of Good Funds Agreements entered into by them with
Closing Agents prior to the Signing Date is hereby confirmed, ratified and
approved. On and after the Signing Date, the Collateral Agent, as Collateral
Agent is authorized, for and on behalf of the Banks, to enter into, Good Funds
Agreements with the Pledgor and Closing Agents in the form of Attachment 7
hereto. Parties hereto acknowledge and agree that the Collateral Agent, in
entering into any Good Funds Agreement, is doing so in its capacity as
Collateral Agent for and on behalf of the Banks and not in its individual
capacity, notwithstanding any nominal designation of it as “Bank” and/or as
“Warehouse Lender” in any Good Funds Agreement, and the obligations and
liabilities incurred by the Collateral Agent under any such Good Funds
Agreement, and any costs and expenses incurred by it thereunder, shall be part
of the Secured Obligations hereunder, and subject to indemnification in
accordance with Sections 7.09 and 8.03 of the Credit Agreement and Section 18 of
this Agreement.
          (b) A Mortgage Loan closed and funded under a Good Funds Agreement
shall be deemed to have been delivered under this Pledge and Security Agreement
when there shall have been delivered to the Collateral Agent an Agreement to
Pledge, duly executed by the Pledgor, with attached (i) Collateral
Identification Letter, duly executed by the Pledgor, and (ii) a Loan Detail
Listing identifying each Mortgage Loan which is subject to such Agreement to
Pledge. The Pledgor shall comply, and shall cause the applicable Closing Agent
(as defined in the applicable Good Funds Agreement) to comply, with their
respective obligations under the Good Funds Agreement. The Pledgor shall also
comply with its obligations under said Agreement to Pledge to deliver to the
Collateral Agent the instruments and documents described in paragraph 2 of each
Collateral Identification Letter within seven calendar days after the date on
which the Advances are

C-5



--------------------------------------------------------------------------------



 



made for the purpose of funding such Mortgage Loan. The documents to be
delivered pursuant to this Section 4.01 shall be transmitted to the Collateral
Agent by telecopier no later than 11:00 a.m. (Denver time) on the Business Day
on which the Advances are to be made for the purpose of funding such Mortgage
Loan, and the originally executed copies of such documents shall be delivered by
courier to the Collateral Agent on the following Business Day.
          4.02 Delivery of Mortgage Loans Under Agreement to Pledge.
          A Mortgage Loan closed and funded under an Agreement to Pledge (other
than a Mortgage Loan closed and funded under a Good Funds Agreement) shall be
deemed to have been delivered and pledged under this Pledge and Security
Agreement when:
          (a) the Collateral Agent shall have received, with respect to such
Mortgage Loan, an Agreement to Pledge, duly completed and executed by the
Pledgor, together with an attached (i) Collateral Identification Letter, duly
executed by the Pledgor and (ii) a Loan Detail Listing identifying each Mortgage
Loan which is subject to such Agreement to Pledge; and,
          (b) either
          (i) a wire transfer of funds from the Good Funds Wire Account has been
initiated for the purpose of funding the origination or purchase of such
Mortgage Loan to the applicable Closing Agent;
          (ii) a draft drawn upon the Agent for the purpose of funding the
origination or purchase of such Mortgage Loan has been received by the Bank and
has cleared the Bank’s payment process; or
          (iii) a check or draft drawn upon the Agent for the purpose of funding
the origination or purchase of such Mortgage Loan has been accepted by the Bank,
or the Bank has otherwise assured payment thereof.
          The Pledgor shall also comply with its obligations under said
Agreement to Pledge to deliver to the Collateral Agent the instruments and
documents described in paragraph 2 of each Collateral Identification Letter
within seven calendar days after the date on which the Advances are made for the
purpose of funding such Mortgage Loan. The documents to be delivered pursuant to
this Section 4.02 shall be transmitted to the Collateral Agent by telecopier no
later than 11:00 a.m. (Denver time) on the Business Day on which the Advances
are to be made for the purpose of funding such Mortgage Loan, and the originally
executed copies of such documents shall be delivered by courier to the
Collateral Agent on the following Business Day.
          4.03 Delivery of Other Mortgage Loans.
          A Mortgage Loan (other than a Mortgage Loan closed and funded as
described in Sections 4.01 and 4.02 hereof) shall be deemed to have been
delivered under this Pledge and Security Agreement when the following described
instruments and documents shall have been delivered to the Collateral Agent in
accordance with the provisions of this Section 4.03:

C-6



--------------------------------------------------------------------------------



 



          (a) The original Mortgage Note evidencing such Mortgage Loan, duly
endorsed in blank as follows:
          “Pay to the order of                                         , without
recourse HOMEAMERICAN MORTGAGE CORPORATION, By
                                        , Title
                                        
          (b) a copy of the Mortgage securing such Mortgage Loan, certified by
the Closing Agent or Pledgor to be a true and exact copy of the original
Mortgage as submitted for recording;
          (c) a duly executed appropriate assignment of said Mortgage (other
than any Mortgage (i) which is registered on the MERS System under the
Electronic Tracking Agreement and (ii) for which the Agent or the Collateral
Agent has not withdrawn or re-registered such Mortgage on the MERS System as set
forth in the Electronic Tracking Agreement) in blank and in recordable form;
          (d) if there are any intervening assignments of said Mortgage, a copy
of each such assignment, certified by the Closing Agent or the Pledgor to be a
true and exact copy of the original thereof as submitted for recording;
          (e) if any of the foregoing documents was executed on behalf of a
party thereto by another Person under a power of attorney, a copy of the
original executed copy of such power of attorney, certified by the Closing Agent
to be a true and exact copy of the original copy thereof; and
          (f) a Transmittal Letter listing all documents being delivered to the
Collateral Agent.
The instruments and documents to be delivered under this Section 4.03 shall be
delivered no later than 2:00 p.m. (Denver time) on the Business Day preceding
the Business Day on which the Loans are to be made for the purpose of funding
such Mortgage Loan.
          4.04 Delivery of Additional Mortgage Loan Documents Upon Request.
Within seven calendar days after receiving a written request from the Collateral
Agent to deliver the same, the Pledgor shall deliver to the Collateral Agent the
following with respect to each Mortgage Loan:
          (a) Original guaranties, assignments of rents and other instruments
and documents relating to security for and payment of such Mortgage Loan,
together with duly executed assignments thereof;
          (b) A mortgagee’s title insurance policy (or commitment therefor) in
the form of an American Land Title Association standard policy (revised
coverage, most recent form) from a substantial and reputable title insurance
company acceptable to FNMA and FHLMC in favor of the Pledgor insuring the lien
of the mortgage securing such Mortgage Loan (subject only to such liens and
encumbrances as are generally acceptable to reputable lending institutions,
mortgage investors and securities dealers) or, if such a mortgagee’s title
policy (or commitment therefor) is generally not available in the state in

C-7



--------------------------------------------------------------------------------



 



which the real property subject to such mortgage is located, an opinion of an
attorney reasonably acceptable to the Collateral Agent to the effect that the
Mortgage securing such Mortgage Loan is a valid first lien free and clear of all
other liens, encumbrances and restrictions except such as are generally
acceptable to reputable lending institutions, mortgage investors and securities
dealers;
          (c) Evidence satisfactory to the Collateral Agent that the premises
covered by the Mortgage securing such Mortgage Loan is insured against fire and
perils of extended coverage for an amount at least equal to the lesser of the
full insurable value of such premises and the Collateral Value of such Mortgage
Loan;
          (d) With respect to each Mortgage Loan, copies of the applicable Loan
Specific Take-Out Commitment or Hedge and all documents and instruments called
for thereunder, together with a certificate signed by an officer of the Pledgor
that, as of the date of delivery thereof, such Mortgage Loan and all
documentation therefor satisfies all requirements and conditions of the
applicable Loan Specific Take-Out Commitment or Hedge;
          (e) With respect to each Mortgage Loan secured by a Mortgage which is
insured by the FHA or guaranteed by the VA, a certificate signed by an officer
of the Pledgor that, as of the date of delivery thereof, the Pledgor either has
possession of the applicable FHA insurance certificate or VA guarantee covering
such Mortgage Loan, or has complied with all requirements and conditions for
obtaining possession of such applicable FHA insurance certificate or VA
guarantee;
          (f) Originals, or photocopies, as the Collateral Agent may request, of
surveys (or plat maps, if surveys are not available) and all other instruments,
documents and other papers pertaining to each such Mortgage Loan;
          (g) The original of each Mortgage referred to in Section 4.03(b)
hereof, together with satisfactory evidence of its recordation, or, if the
original recorded Mortgage has not been returned to the Pledgor by the
applicable recording officer, a copy of the original recorded Mortgage certified
as a true and exact copy thereof by the applicable recording officer; and
          (h) Evidence satisfactory to the Collateral Agent that the Pledgor has
obtained and maintains in its files, as agent for the Collateral Agent, the
Agent and the Banks, a FIRREA Qualifying Appraisal with respect to such Pledged
Mortgage Loan, which evidence may include but is not limited to, a copy of such
FIRREA Qualifying Appraisal, certified by the Pledgor to be a true and exact
copy of the original thereof as maintained in the Pledgor’s files.
          4.05 Form of Assignments. All assignments executed and delivered by
the Pledgor pursuant to this Section 4 shall be in form satisfactory for
recording in the real estate records of the applicable jurisdiction and in form
and substance acceptable to and approved by the Collateral Agent.

C-8



--------------------------------------------------------------------------------



 



          4.06 Effect of Transmittal Letters. Any Transmittal Letter delivered
to the Collateral Agent hereunder, together with the documents accompanying any
such Transmittal Letter, shall conclusively be presumed to have been delivered
to the Collateral Agent on behalf of the Pledgor notwithstanding that any such
Transmittal Letter shall not be signed or submitted by a person who has been
authorized in writing to do so by the Pledgor through its Board of Directors or
otherwise.
          4.07 Endorsement and Delivery of Checks, Etc. The Pledgor will from
time to time whenever an Event of Default exists, upon the request of the
Collateral Agent or the Agent, endorse and deliver to the Collateral Agent any
draft, check, note or other writing which evidences a right to the payment of
money which constitutes Collateral.
          4.08 Relationship of Collateral Agent and Agent. The Collateral Agent
and the Agent agree that any and all Collateral delivered to either of them from
time to time hereunder shall be held by them as agent and bailee for the
Pledgees.
          Section 5. REPRESENTATIONS AND WARRANTIES.
          The Pledgor hereby represents and warrants that: (a) all of the
representations and warranties set forth in the Credit Agreement are true and
correct; (b) the Pledgor is, or, upon the making of the Advances to fund the
acquisition or origination of a Pledged Mortgage Loan, will be, the legal and
equitable owner of the Collateral and its interests therein are, or, upon the
making of the Advances to fund the acquisition or origination of a Pledged
Mortgage Loan, will be, free and clear of all liens, security interests, charges
and encumbrances of every kind and nature (other than as created hereunder or
under Loan Specific Take-Out Commitments or Hedges or other agreements to
purchase any Pledged Mortgage Loans or any Related Mortgage- backed Securities);
(c) no financing statement or other evidence of lien covering any of the
Collateral is, or, upon the making of the Advances to fund the acquisition or
origination of a Pledged Mortgage Loan, will be, on file in any public office
other than financing statements filed with respect to the Pledgor as debtor and
the Pledgees as secured parties; (d) subject only to any restrictions imposed by
the relevant Loan Specific Take-Out Commitment, Hedge or other agreement to
purchase any Pledged Mortgage Loans or any Related Mortgage-backed Securities
for the benefit of the party or parties thereto other than the Pledgor (to the
extent, if any, that the same are valid and enforceable under the Uniform
Commercial Code and other laws), the Pledgor has all necessary right, power and
lawful authority to pledge, assign and deliver the Collateral in the manner
hereby done or contemplated; (e) subject only to any restrictions described in
(d) above, no consent or approval of any governmental body, regulatory
authority, person, trust, or entity is, or, upon the making of the Advances to
fund the acquisition or origination of a Pledged Mortgage Loan, will be,
(i) necessary to the validity of the rights created hereunder or (ii) required
prior to the assignment, transfer and delivery of any of the Collateral to the
Collateral Agent; (f) subject only to any restrictions described in (d) above,
to the Pledgor’s knowledge, no material dispute, right of setoff, counterclaim
or defense exists with respect to all or any part of the Collateral; (g) this
Pledge and Security Agreement constitutes the legal, valid and binding
obligation of the Pledgor enforceable against the Pledgor and the Collateral in
accordance with its terms (subject to limitations as to enforceability which
might result from bankruptcy, reorganization, arrangement, insolvency or other
similar laws affecting creditors’ rights generally); (h) in making and closing
each Pledged Mortgage Loan, the Pledgor has or will

C-9



--------------------------------------------------------------------------------



 



have fully complied with, and all collateral documents delivered with respect to
such Pledged Mortgage Loan comply or will comply with, all applicable federal,
state and local laws, regulations and rules, including, but not limited to, (i)
usury laws, (ii) the Real Estate Settlement Procedures Act of 1974, (iii) the
Equal Credit Opportunity Act, (iv) the Federal Truth in Lending Act,
(v) Regulation Z of the Board of Governors of the Federal Reserve System and
(vi) all other consumer protection and truth-in-lending laws which may apply,
and in each case with the regulations promulgated in connection therewith, as
the same may be amended from time to time (and the Pledgor hereby covenants that
it will maintain sufficient documentary evidence in its files with respect to
such Pledged Mortgage Loans to substantiate such compliance); (i) immediately
upon (i) the execution and delivery of the Credit Agreement, the Notes and the
other Loan Documents, (ii) the acquisition by the Pledgor of rights in the
Pledged Mortgage Loans and (iii) the delivery of the applicable Agreement to
Pledge, in the case of Mortgage Loans closed and funded as described in
Section 4.01 or Section 4.02 hereof, and, in the case of Mortgage Loans closed
and funded under Section 4.03 hereof, the delivery of the Mortgage Notes
evidencing such Pledged Mortgage Loans to the Collateral Agent as contemplated
in Section 4.03, the Pledgees shall have a valid, first priority security
interest and lien in the Pledged Mortgage Loans; and (j) immediately upon
(i) the execution and delivery of the Credit Agreement, the Notes and the other
Loan Documents, (ii) the acquisition by the Pledgor of rights in the Collateral
and (iii) the filing of a financing statement in the office of the Colorado
Secretary of State, the Pledgees shall have a valid and first priority security
interest and lien in all other Collateral. The Pledgor further represents and
warrants that the Pledgor has obtained or will obtain prior to the delivery of
any Mortgage Loan to the Collateral Agent in accordance with Section 4.01, 4.02
or 4.03 hereof, and will maintain in its files as agent for the Collateral
Agent, the Agent and the Banks, a FIRREA Qualifying Appraisal with respect to
such Mortgage Loan.
          Section 6. POSSESSION OF COLLATERAL; STANDARD OF CARE.
          The Collateral Agent shall exercise reasonable care in the custody and
preservation of the Collateral and shall keep the Collateral separate from
similar collateral furnished by third parties. As between the Pledgor and the
Collateral Agent, the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral in its
possession if it takes such action for that purpose as Pledgor requests in
writing, but failure of the Collateral Agent to comply with any such request
shall not itself be deemed a failure to exercise reasonable care, and no failure
of the Collateral Agent to preserve or protect any rights with respect to such
Collateral not so requested by Pledgor shall be deemed a failure to exercise
reasonable care in the custody or preservation of such Collateral. The
Collateral Agent shall also be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Collateral Agent
accords to its own property of like kind.
          Section 7. COLLECTIONS ON COLLATERAL BY THE PLEDGOR; ACCOUNTING.
          Until the Agent gives notice to the Pledgor pursuant to the
penultimate sentence of this Section 7 or exercises the Agent’s rights under
Sections 8 or 13, the Pledgor shall be entitled to receive all Collections and
use the same in the normal course of business. Upon notice from the Agent to the
Pledgor given after the occurrence and during the continuation of an Event of
Default or an Unmatured Event of Default, the Pledgor shall furnish to the
Pledgees not later

C-10



--------------------------------------------------------------------------------



 



than the tenth Business Day after the end of each month a report on all
Collections received during the preceding month and provide the same accounting
therefor as the Pledgor customarily furnishes the permanent investors therein,
including with respect to Collections on each Pledged Mortgage Loan: (a) the
name of the borrower, (b) Pledgor’s loan number for the Pledged Mortgage Loan,
(c) current principal balance of the Pledged Mortgage Loan, (d) current escrow
balance with respect to the Pledged Mortgage Loan, (e) number and amount of past
due payments on the Pledged Mortgage Loan and (f) the amount of the collections
received during such month with respect to the Pledged Mortgage Loan, itemized
to show (i) principal portion, (ii) interest portion and (iii) portion thereof
representing amounts paid in escrow for real estate taxes and insurance.
          Upon notice from the Agent, at the direction of the Required Banks, to
the Pledgor given after the occurrence and during the continuation of an Event
of Default or of an Unmatured Event of Default, the Pledgor shall hold all
Collections representing principal payments and prepayments and escrows for real
estate taxes and insurance in trust for the Pledgees and shall promptly remit
the same to the Agent or such other person as may be designated by the Required
Banks. All amounts representing the principal payments and prepayments delivered
to the Agent pursuant to the preceding sentence shall be deposited in the
Settlement Account and all amounts representing real estate taxes and insurance
escrows delivered to the Agent pursuant to the preceding sentence shall be
deposited in an escrow account with any bank satisfactory to the Pledgor and the
Required Banks.
          Section 8. COLLECTIONS ON COLLATERAL BY THE AGENT.
          Upon the occurrence and during the continuation of an Event of Default
or an Unmatured Event of Default, the Collateral Agent at the direction of the
Required Banks, shall be entitled, but not obligated, at any time and from time
to time, to notify and direct any or all Obligors with respect to any of the
Collateral thereafter to make all payments on such Collateral directly to the
Agent or such other person or entity designated by the Required Banks,
regardless of whether the Pledgor was previously making collections thereon. The
Agent shall promptly account to the Pledgor for all such payments received by
the Agent. Each Obligor making such payment to the Agent or such other person or
entity designated by the Required Banks shall be fully protected in relying on
the written statement of the Agent that the Pledgees then hold the security
interests herein granted and assigned which entitled the Agent or such other
person or entity designated by the Required Banks to receive such payment, and
the receipt of the Agent or such other person or entity designated by the
Required Banks for such payment shall be full acquittance therefor to the
Obligor making such payment.
          Section 9. DEFAULTED LOANS; COLLECTION AND FORECLOSURE PROCEEDINGS.
          If the Pledgor wishes to institute collection or foreclosure
proceedings with respect to a Pledged Mortgage Loan, it shall substitute other
Collateral so that it is entitled pursuant to the terms of the Credit Agreement
to a release of such Pledged Mortgage Loan. If the Pledgor does not own
sufficient other Collateral to obtain a release of such Pledged Mortgage Loan,
then so long as an Event of Default or an Unmatured Event of Default has not
occurred and is continuing, the Collateral Agent, upon written request of the
Pledgor, will deliver, upon such

C-11



--------------------------------------------------------------------------------



 



terms and conditions as the Collateral Agent in its sole discretion may
establish, to an attorney at law, as the agent of the Collateral Agent and the
Pledgees, to the extent necessary for the purpose of enabling said attorney to
institute, in the name of the Pledgor, the Collateral Agent, the Agent or the
Pledgees, or in their names or in the names of their nominees, as the Required
Banks may determine, collection and/or foreclosure proceedings on any Pledged
Mortgage Loan in default the following: (a) the promissory note or other
instrument evidencing any such Pledged Mortgage Loan in default and (b) the
mortgage or deed of trust, if any, that secures such promissory note, or other
Collateral needed by said attorney in connection with such collection and/or
foreclosure proceedings in such manner and in such form as the Collateral Agent
deems necessary or desirable to preserve the Pledgees’ security interests in
such Collateral, provided such Collateral and all proceeds of any such
collection and/or foreclosure efforts shall remain subject to this Pledge and
Security Agreement and the security interests granted herein and all such
proceeds shall be delivered to the Agent as and when and in the form received to
the extent required by the terms of the Credit Agreement. The Pledgor hereby
covenants and agrees that, without first obtaining the prior written consent of
the Agent, it will not request or accept any discount on, or any conveyance,
endorsement, transfer or assignment of any right, title or interest in and to
any of the real, personal or mixed properties sold, pledged, mortgaged,
hypothecated, assigned, transferred, set over or conveyed to the Pledgees as
security for, any of the promissory notes or other instruments or agreements
which evidence Pledged Mortgage Loans in lieu of foreclosure proceedings if,
after giving effect to any such proposed transaction, the Borrowing Base would
be less than the Aggregate Outstandings. At such time as such delivery of the
Collateral is no longer required in connection with said collection and/or
foreclosure efforts, the same shall be reassigned and redelivered to the
Collateral Agent.
          Section 10. SALES AND RELEASES OF COLLATERAL.
          10.01 Redelivery of Collateral for Correction. If no Event of Default
or Unmatured Event of Default exists, the Collateral Agent may redeliver to the
Pledgor, for correction, any instrument or document which constitutes or relates
to any of the Collateral; provided, that any such redelivery shall be made
against a Trust Receipt duly completed and executed by the Pledgor requiring,
within 20 days after the redelivery thereof to the Pledgor, the return to the
Collateral Agent of each such instrument and document. The Pledgor shall deliver
to the Collateral Agent each such instrument and document as soon as it has
completed the correction thereof and, in any event, within 20 days after its
receipt thereof.
          10.02 Delivery for Sale of Pledged Mortgage Loans. If no Event of
Default or Unmatured Event of Default exists, the Pledgor may direct the
Collateral Agent to, and the Collateral Agent will, transmit on behalf of the
Pledgor Pledged Mortgage Loans, accompanied by a duly completed and executed
Bailee Letter, to an Approved Investor who Pledgor has represented has issued a
Loan Specific Take-Out Commitment or Hedge or to a document custodian for such
documents. All sale proceeds transferred to the Agent pursuant to such Bailee
Letter and all Mortgage Notes and other documents returned to the Collateral
Agent pursuant to such Bailee Letter shall remain a part of the Collateral
unless and until released pursuant to Section 10.04 of this Agreement. All
Pledged Mortgage Loans which are so transmitted or otherwise delivered but not
paid for shall constitute Collateral and shall, subject to the conditions and
limitations contained in Exhibit A to the Credit Agreement, be included in
determining the Borrowing Base. The proceeds received by the Agent from the sale
of any Pledged Mortgage

C-12



--------------------------------------------------------------------------------



 



Loans pursuant to this Section 10.02 shall be deposited by the Collateral Agent
in the Settlement Account and shall be promptly applied to the payment of
principal of the obligations as provided in the Credit Agreement, provided,
however, if an Event of Default has occurred and is continuing, such proceeds
shall be applied in accordance with Section 17 hereof.
          10.03 Formation of Pools.
          (a) With respect to each Pledged Mortgage Loan which is intended for
inclusion in a pool of Mortgage Loans backing GNMA Securities, the Pledgor shall
enter into and conform with such custody and related agreements and procedures
as are reasonably required by the Collateral Agent, with the approval of the
Agent, to permit the creation, transmittal to, maintenance and sale of GNMA
Securities in both certificated and uncertificated book-entry form. The
Collateral Agent may enter into such agreements as may be necessary or
appropriate in the sole discretion of the Collateral Agent, with the approval of
the Agent, in order to effectuate the issuance, maintenance and transfer of such
GNMA Securities under any such book-entry system or program.
          (b) With respect to each Pledged Mortgage Loan which is intended for
inclusion in a FNMA or FHLMC Mortgage Loan pool to back book-entry FNMA
Securities or FHLMC Securities, the Pledgor agrees that it will enter into and
conform to such agreements and procedures as are established by the Collateral
Agent in its reasonable judgment, with the approval of the Agent, from time to
time for the delivery of Pledged Mortgage Loans to a FHLMC or FNMA pool
custodian (or directly to FHLMC or FNMA, as the case may be) and the issuance,
maintenance and transfer of FHLMC Securities or FNMA Securities under such
book-entry system or program. The Collateral Agent may enter into such
agreements as may be necessary or appropriate in the reasonable judgment of the
Collateral Agent, with the approval of the Agent, in order to effectuate the
issuance, maintenance and transfer of such FNMA Securities or FHLMC Securities
under such book-entry system or program. The Pledgor further agrees that the
initial certifications and the settlements in connection with FNMA, FHLMC and
GNMA pools are to be performed by the Collateral Agent or its designated agent.
          (c) The Collateral Agent or its designated agent (which designated
agent must be pre-approved by the Agent) will use its best efforts to complete
documents in a timely manner and otherwise to cooperate with the Pledgor in the
issuance of Mortgage-Backed Securities and the formation of pools of Mortgage
Loans as contemplated by this Section 10.03, and will cause all Mortgage Loans
delivered to a pool custodian to be accompanied by a Bailee Letter. The
Collateral Agent and such designated agent shall be entitled to rely on the
written instructions of the Pledgor and shall have no obligation to act in the
absence of such written instructions or published guidelines.
          10.04 Release of Particular Collateral. (a) If no Event of Default or
Unmatured Event of Default has occurred and is continuing, the Collateral Agent
on behalf of the Pledgees shall, at the written request of the Pledgor, release
their security interest in any item of Collateral specified by the Pledgor in
such written request, provided that, after giving effect to such requested
release, the Borrowing Base (including therein the Collateral Value of any
Collateral given in substitution for the Collateral to be released) shall not be
less than the aggregate

C-13



--------------------------------------------------------------------------------



 



principal amount under the Notes outstanding. If the Pledgor requests and is
entitled to a release of a Pledged Mortgage Loan pursuant to the preceding
sentence, the Collateral Agent shall promptly redeliver to the Pledgor the
Mortgage Note evidencing such Pledged Mortgage Loan, with any previous
endorsement or assignment, without recourse upon or representation or warranty
by the Collateral Agent, the Agent or the Banks, of any part of the Collateral
that secures such Mortgage Note.
          (b) Whether or not the Pledgor, by terms of this Section 10.04, is
entitled to a release of the Pledgees’ security interest in the Collateral, the
Collateral Agent on behalf of the Pledgees shall release such security interest
in any Pledged Mortgage Loan to the extent necessary to permit the Pledgor to
execute any full or partial release of any mortgage, deed of trust, security
agreement, financing statement or other security instrument or deed which the
Pledgor is contractually obligated to release upon payment thereof, provided the
Pledgor promptly remits such payment directly to the Agent to the Settlement
Account for application upon the unpaid obligations as provided in the Credit
Agreement, unless an Event of Default has occurred and it continuing, in which
case such payment shall be applied as provided in Section 17 hereof.
          (c) Upon the Agent’s receipt of the entire proceeds from the sale of a
Pledged Mortgage Loan delivered to an Investor pursuant to Section 10.02 hereof,
the security interest of the Pledgees in such Pledged Mortgage Loan and in the
Mortgage Note and other documents related thereto shall terminate without
further action by the Collateral Agent, provided that (i) the Pledgees’ security
interest in the proceeds of such Pledged Mortgage Loan, Mortgage Note and other
documents shall continue in full force and effect, and (ii) the Collateral Agent
shall be authorized to execute any release required in order to obtain such
proceeds.
          (d) Upon the receipt by the Agent of the entire proceeds from the sale
of a Related Mortgage-Backed Security representing an interest in, or which is
secured by, Pledged Mortgage Loans delivered pursuant to Section 10.03 hereof,
the security interest of the Pledgees in such Pledged Mortgage Loans shall
terminate without further action by the Pledgees, provided that (i) the
Pledgees’ security interest in the proceeds of such Mortgage-Backed Security
shall continue in full force and effect, and (ii) the Collateral Agent shall be
authorized to execute any release required in order to obtain such proceeds.
          Section 11. FURTHER ASSURANCES.
          The Pledgor, upon the request of the Collateral Agent, the Agent or
the Required Banks, will promptly correct any patent defect, error or omission
which may be discovered in the contents of this Pledge and Security Agreement or
in the execution hereof and will do such further acts and things, and execute,
acknowledge, endorse and deliver such further instruments, agreements, schedules
and certificates, including, but not limited to, notes, mortgages, deeds of
trust, assignments, chattel mortgages, security agreements and financing
statements covering the title to any real, personal or mixed property now owned
or hereafter acquired by the Pledgor and now or hereafter constituting
Collateral, schedules and certificates respecting all or any of the Collateral
at the time subject to the security interest hereunder, the items or amounts
received by the Pledgor in full or partial payment, or otherwise as proceeds of
any of the Collateral and supplements to and amendments of this Pledge and
Security Agreement, that the Collateral Agent, the Agent or the Required Banks
may at any time and from time to time reasonably

C-14



--------------------------------------------------------------------------------



 



request in connection with the administration or enforcement of this Pledge and
Security Agreement or related to the Collateral or any part thereof or in order
to assure and confirm unto the Collateral Agent, the Agent and the Pledgees the
rights, powers and remedies hereunder or to subject all of the real, personal or
mixed properties now owned or hereafter acquired by the Pledgor and now or
hereafter constituting Collateral to, or to confirm or clearly establish that
all of said properties are subject to and encumbered by, a lien to secure the
due and punctual payment of the Secured Obligations. Any such instrument,
agreement, schedule or certificate shall be executed by a duly authorized
officer of the Pledgor and shall be in such form and detail as the Collateral
Agent, the Agent or the Required Banks may reasonably specify. Promptly upon the
request of the Collateral Agent or the Agent, the Pledgor will mark, or permit
the Collateral Agent to mark in a reasonable manner, the Pledgor’s books,
records and accounts showing or dealing with the Collateral with a notation
clearly setting forth that the Collateral has been assigned to the Pledgees,
which notation shall be in form and substance satisfactory to the Collateral
Agent.
          The Pledgor will do all acts and things, and will execute and file or
record, and hereby authorizes the Collateral Agent to file and record, all
instruments (including mortgages, pledges, assignments, security agreements,
financing statements, amendments to financing statements, continuation
statements, etc.) required, or reasonably requested by the Collateral Agent, the
Agent or the Required Banks, to establish, perfect, maintain and continue the
perfection and priority of the security interest of the Pledgees in the
Collateral and will pay the costs and expenses of: all filings and recordings,
including taxes thereon; all searches necessary, or reasonably deemed necessary
by the Collateral Agent, the Agent or the Required Banks, to establish and
determine the validity and the priority of such security interest of the
Pledgees; and also to satisfy all other liens which in the reasonable opinion of
the Collateral Agent, the Agent or the Required Banks might prejudice, imperil
or otherwise affect the Collateral or the existence or priority of such security
interest. A carbon, photographic or other reproduction of this Pledge and
Security Agreement or of a financing statement shall be sufficient as a
financing statement and may be filed in lieu of the original in any or all
jurisdictions which accept such reproductions.
          Section 12. COVENANTS OF THE PLEDGOR.
          So long as this Pledge and Security Agreement shall remain in effect,
the Pledgor will (a) defend the right, title and interest of the Pledgees in the
Collateral against the claims and demands of all Persons; (b) not amend, modify,
or waive any of the terms and conditions of, or settle or compromise any claim
in respect of, any Collateral in a manner which would materially adversely
affect the interests of the Pledgees; (c) not sell, assign, transfer, or
otherwise dispose of, or grant any option with respect to, or pledge or
otherwise encumber, or release any of the Collateral or any interest therein
except in a manner whereby the Agent alone would be entitled to receive the
proceeds therefrom; (d) notify the Collateral Agent, the Agent and the Pledgees
monthly of any default of which the Pledgor has knowledge that continues beyond
any applicable notice or grace period under any Pledged Mortgage Loan which has
Collateral Value; and (e) maintain, or cause to be maintained, in its chief
executive office or in the offices of a computer service bureau approved by the
Agent for the processing of Mortgage Notes and Mortgage-Backed Securities,
originals, or copies if the original has been delivered to the Collateral Agent,
of its Mortgage Notes and all files, surveys, certificates, correspondence,

C-15



--------------------------------------------------------------------------------



 



appraisals, computer programs, tapes, discs, cards, accounting records and other
records, information and data, relating to the Collateral and will give the
Collateral Agent, the Agent and the Pledgees written notice of the place where
such records, information and data will be maintained.
          So long as this Agreement shall remain in effect, the Pledgor will
(a) be a “Member” (as defined in the MERS Agreements) of MERSCORP, (b) maintain
the Electronic Tracking Agreement in full force and effect and timely perform
all of its obligations thereunder, (c) provide the Agent and the Collateral
Agent with copies of any new MERS Agreement or any amendment, supplement or
other modification of any MERS Agreement (other than the Electronic Tracking
Agreement), (d) not amend, terminate or revoke, or enter into any agreement that
contradicts, the Electronic Tracking Agreement, (e) identify to the Agent and
the Collateral Agent each Pledged Mortgage Loan that is registered in the MERS
System, at the earlier of the time it is so registered or the time it is pledged
or deemed pledged hereunder, as so registered, (f) at any time at the request of
the Agent or the Collateral Agent, take such actions as may be necessary to
register the pledge of any Pledged Mortgage Loan to the Agent and the Collateral
Agent on the MERS System, (g) at the request of the Agent or the Collateral
Agent, take such actions as may be requested by the Agent or the Collateral
Agent to (i) transfer beneficial ownership of any Pledged Mortgage Loan to the
Agent or the Collateral Agent on the MERS System, or (ii) de-register or
re-register any Pledged Mortgage Loan on, or withdraw any Pledged Mortgage Loan
from, the MERS System, (h) provide the Agent and the Collateral Agent with
copies of any or all of the following reports with respect to the Pledged
Mortgage Loans registered on the MERS System, at the request of the Agent:
(v) Co-existing Security Interest Reports, (w) Release of Security Interest by
Interim Funding Reports, (x) Paid in Full Verification Reports, (y) Interim
Funding Rejects Reports, and (z) such other reports as the Agent or the
Collateral Agent may request to verify the status of any Pledged Mortgage Loan
on the MERS System, (i) notify the Agent of any withdrawal or deemed withdrawal
of the Pledgor’s membership in the MERS System or any deregistration of any
Pledged Mortgage Loan previously registered on the MERS System, and (j) not
enter into any other Electronic Tracking Agreement or other similar arrangement
with any lender or lender’s agent other than with the Agent and the Collateral
Agent.
          Section 13. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
          Effective upon the occurrence and continuation of an Event of Default,
the Pledgor hereby appoints the Collateral Agent the Pledgor’s attorney-in-fact,
with full power of substitution, to submit any Pledged Mortgage Loan or Related
Mortgage-backed Security which constitutes Collateral and related documents to a
purchaser under a Loan Specific Take-Out Commitment or Hedge and for the purpose
of carrying out the provisions of this Pledge and Security Agreement and taking
any action and executing in the name of the Pledgor without recourse to the
Pledgor any instrument, including, but not limited to, the instruments described
in Section 2 hereof, which the Collateral Agent may deem necessary or advisable
to accomplish the purpose hereof, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right and power to receive, endorse and collect
checks and other orders for the payment of money made payable to the Pledgor
representing any payment or reimbursement made under, or pursuant or with
respect to, the Collateral or any part thereof and to give full discharge for
the same. Whether or not an

C-16



--------------------------------------------------------------------------------



 



Event of Default or an Unmatured Event of Default shall have occurred or be
continuing, the Pledgor hereby authorizes the Collateral Agent in its discretion
at any time and from time to time to (i) complete or cause to be completed any
assignment of real estate mortgage or deed of trust which heretofore was, or
hereafter at any time may be, executed and delivered by the Pledgor to the
Collateral Agent so that such assignment describes a real estate mortgage or
deed of trust which is security for any Pledged Mortgage Loan now or hereafter
at any time constituting Collateral and (ii) complete or cause to be completed
any other assignment or endorsement that was delivered in blank hereunder.
          Section 14. EVENTS OF DEFAULT: REMEDIES.
          If one or more Events of Default shall occur, then the Required Banks,
in addition to any and all other rights and remedies which the Collateral Agent,
the Agent, the Pledgees or the Required Banks may then have hereunder, under the
Credit Agreement, under the Uniform Commercial Code of the State of Minnesota or
of any other pertinent jurisdiction (the “Code”), or under any other instrument,
or which the Collateral Agent, the Agent, the Pledgees or the Required Banks may
have at law or in equity, or otherwise, may, at their option, direct the Agent
or the Collateral Agent to (a) in the name of the Pledgor, or otherwise, demand,
collect, receive and receipt for, compound, compromise, settle and give
acquittance for, and prosecute and discontinue any suits or proceedings in
respect of any or all of the Collateral; (b) take any action which the Required
Banks may deem necessary or desirable in order to realize on the Collateral,
including, without limitation, the power to perform any contract, endorse in the
name of the Pledgor without recourse to the Pledgor any checks, drafts, notes or
other instruments or documents received in payment of or on account of the
Collateral; (c) enter upon the premises where any of the Collateral not in the
possession of the Agent or the Collateral Agent is located and take possession
thereof and remove the same, with or without judicial process; (d) reduce the
claims of the Pledgees to judgment or foreclosure or otherwise enforce the
security interests herein granted and assigned, in whole or in part, by any
available judicial procedure; (e) after notification, if any, provided for
herein, sell, lease, or otherwise dispose of, at the office of the Agent or the
Collateral Agent, on the premises of the Pledgor, or elsewhere, all or any part
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, and any such sale or other disposition may
be as a unit or in parcels, by public or private proceedings, and by way of one
or more contracts (it being agreed that the sale of any part of Collateral shall
not exhaust the power of sale granted hereby, but sales may be made from time to
time, and at any time, until all the Collateral has been sold or until all
Secured Obligations have been fully paid and performed), and at any such sale it
shall not be necessary to exhibit any of the Collateral; (f) at its discretion,
surrender any policies of insurance on the Collateral consisting of real or
personal property owned by the Pledgor and receive the unearned premiums, and,
in connection therewith, the Pledgor hereby appoints the Agent as the agent and
attorney-in-fact for the Pledgor to collect such premiums; (g) at its
discretion, retain the Collateral in satisfaction of the Secured Obligations
whenever the circumstances are such that the Pledgees are entitled to do so
under the Code or otherwise; and (h) exercise any and all other rights, remedies
and privileges which the Collateral Agent, the Agent, the Pledgees or the
Required Banks may have under this Pledge and Security Agreement, or any of the
other promissory notes, assignments, mortgages, deeds of trust, chattel
mortgages, security agreements, transfers of lien, and any other instruments,
documents, and agreements executed and delivered pursuant to the terms hereof or
pursuant to the terms of the Credit Agreement. The

C-17



--------------------------------------------------------------------------------



 



Pledgor acknowledges and agrees that (x) a private sale of the Collateral
pursuant to any Loan Specific Take-Out Commitment or Hedge shall be deemed to be
a sale of the Collateral in a commercially reasonable manner and (y) the
Collateral is intended to be sold and that none of the Collateral is a type or
kind intended by the Pledgor to be held for investment or any purpose other than
for sale.
          Section 15. WAIVERS.
          The Pledgor, for itself and all who may claim under the Pledgor, as
far as the Pledgor now or hereafter lawfully may, also waives all right to have
all or any portion of the Collateral marshalled upon any foreclosure hereof and
agrees that any court having jurisdiction over this Pledge and Security
Agreement may order the sale of all or any portion of the Collateral as a single
block. Any sale of, or the grant of options to purchase (for the option period
thereof or after exercise thereof), or any other realization upon, all or any
portion of the Collateral under clause (e) of Section 14 shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
Pledgor in and to the Collateral so sold, optioned or realized upon, and shall
be a perpetual bar both at law and in equity against the Pledgor and against any
and all persons claiming or attempting to claim the Collateral so sold, optioned
or realized upon or any part thereof, from, through and under the Pledgor. No
delay on the part of the Collateral Agent, the Agent, the Pledgees or the
Required Banks in exercising any power of sale, lien, option or other right
hereunder and no notice or demand which may be given to or made upon the Pledgor
with respect to any power of sale, lien, option or right hereunder shall
constitute a waiver thereof, or limit or impair the right of the Collateral
Agent, the Agent, the Pledgees or the Required Banks to take any action or to
exercise any power of sale, lien, option or any other right under this Pledge
and Security Agreement or the Credit Agreement, or otherwise, nor shall any
single or partial exercise thereof, or the exercise of any power, lien, option
or other right under this Pledge and Security Agreement or otherwise, all
without notice or demand (except as otherwise provided by the terms of this
Pledge and Security Agreement), prejudice their rights against the Pledgor in
any respect. Each and every remedy given the Collateral Agent, the Agent, the
Pledgees or the Required Banks shall, to the extent permitted by law, be
cumulative and shall be in addition to any other remedy given hereunder or now
or hereafter existing at law or in equity or by statute.
          Section 16. NOTICES.
          Reasonable notification of the time and place of any public sale of
any Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of any of the Collateral is to be made shall
be sent to the Pledgor and to any other person entitled under the Code to
notice; provided, that if any of the Collateral threatens to decline speedily in
value, or is of a type customarily sold on a recognized market, the Collateral
Agent, at the direction of the Required Banks, may sell or otherwise dispose of
the Collateral without notification, advertisement, or other notice of any kind.
It is agreed that notice sent or given not less than fifteen (15) calendar days
prior to the taking of the action to which the notice relates is reasonable
notification and that such notice is sufficient if it states only the number of
Pledged Mortgage Loans to be sold and their aggregate outstanding principal
balance, together with the time and place of sale. All notices and other
communications provided for in the Pledge and Security Agreement shall be given
to the parties at their respective addresses set forth on the

C-18



--------------------------------------------------------------------------------



 



signature pages to this Pledge and Security Agreement or, as to each such party,
at such other address as shall be designated by such party in a written notice
to the other parties. All such notices and other communications shall be given
by one or more of the means specified in Section 8.02 of the Credit Agreement
and, upon being so given, shall be deemed to have been given as of the earliest
time specified in said Section 8.02 for the means so used.
          Section 17. APPLICATION OF PROCEEDS.
          Until all Secured Obligations owed to the Pledgees have been paid in
full, any and all proceeds ever received by the Agent or the Collateral Agent
from any sale or other disposition of the Collateral, or any part thereof, upon
the occurrence of an Event of Default or the exercise of any other remedy
pursuant to Section 8 hereof or by virtue of Section 14 hereof, shall be applied
in accordance with following order of priority:
          First, to the payment of the out-of-pocket expenses of the Collateral
Agent, the Agent and the Pledgees and the reasonable fees and out-of-pocket
expenses of counsel employed in connection therewith, and to the payment of all
costs and expenses incurred by the Collateral Agent, the Agent and the Pledgees
in connection with the administration and enforcement of this Pledge and
Security Agreement (including, without limitation, the sale or other disposition
of the Collateral) and to the payment of all advances made by the Collateral
Agent, the Agent and the Pledgees for the account of the Pledgor hereunder, to
the extent that such costs and expense have not been reimbursed to the
Collateral Agent, the Agent or the Pledgees, as the case may be;
          Second: to the payment in full of the remaining Secured Obligations;
and
          Third: the balance (if any) of such proceeds shall be paid to the
Pledgor, its successors or assigns, or as a court of competent jurisdiction may
direct, provided, that if such proceeds are not sufficient to satisfy the
Secured Obligations in full, the Pledgor shall remain liable to the Pledgees for
any deficiency.
          Section 18. INDEMNIFICATION AND COSTS AND EXPENSES.
          The Pledgor will (a) pay all reasonable out-of-pocket expenses,
including, without limitation, any recording or filing fees, fees of title
insurance companies in connection with records or filings, costs of mortgage
insurance policies and endorsements thereof and mortgage registration taxes (or
any similar fees or taxes), incurred by the Collateral Agent, the Agent and the
Pledgees in connection with the enforcement and administration of this Pledge
and Security Agreement (whether or not the transactions hereby contemplated
shall be consummated) and the Credit Agreement, the enforcement of the rights of
the Collateral Agent, the Agent and the Pledgees in connection with this Pledge
and Security Agreement and the Credit Agreement and including, without
limitation, the reasonable fees and disbursements of counsel for the Collateral
Agent, the Agent and the Pledgees; (b) pay, and hold the Collateral Agent, the
Agent and the Pledgees harmless from and against, any and all present and future
stamp and other similar taxes with respect to the foregoing matters and save the
Collateral Agent, the Agent and the Pledgees harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes; and (c) indemnify, pay and hold harmless the Collateral Agent, the
Agent and the Pledgees from and against any and all liabilities, obligations,
losses, damages,

C-19



--------------------------------------------------------------------------------



 



penalties, judgments, suits, costs, expenses and disbursements of any kind
whatsoever (the “Indemnified Liabilities”) which may be imposed on, incurred by
or asserted against it in any way relating to or arising out of this Pledge and
Security Agreement or the Credit Agreement or any of the transactions
contemplated hereby or thereby, unless the same are caused by the gross
negligence or willful misconduct of the Collateral Agent, the Agent or the
Pledgees, as the case may be. The undertakings of the Pledgor set forth in this
Section 18 shall survive the payment in full of the Notes and the termination of
this Pledge and Security Agreement and the Credit Agreement.
          Section 19. TERMINATION.
          This Pledge and Security Agreement shall terminate when all the
Secured Obligations have been fully paid and performed, at which time the
Collateral Agent shall reassign and redeliver, without recourse upon, or
representation or warranty by, the Collateral Agent and at the expense of the
Pledgor, to the Pledgor, or to such other person or persons as the Pledgor shall
designate, against receipt, such of the Collateral (if any) as shall not have
been sold or otherwise disposed of by the Agent, the Collateral Agent or the
Pledgees, pursuant to the terms hereof or the Credit Agreement, and shall still
be held by the Collateral Agent, together with appropriate instruments of
reassignment and release.
          Section 20. NON-ASSUMPTION OF LIABILITY; NO FIDUCIARY RESPONSIBILITY.
          Nothing herein contained shall relieve the Pledgor from performing any
covenant, agreement or obligation on the part of the Pledgor to be performed
under or in respect of any of the Collateral or from any liability to any party
or parties having an interest therein or impose any liability on the Collateral
Agent, the Agent or the Pledgees for the acts or omissions of the Pledgor in
connection with any of the Collateral. The Collateral Agent, the Agent and the
Pledgees shall not assume or become liable for, nor shall it be deemed or
construed to have assumed or become liable for, any obligation of the Pledgor
with respect to any of the Collateral, or otherwise, by reason of the grant to
the Pledgees of security interests in the Collateral. While the Collateral Agent
shall use reasonable care in the custody and preservation of the Collateral as
provided in Section 6 hereof, the Collateral Agent shall not have any fiduciary
responsibility to the Pledgor with respect to the holding, maintenance or
transmittal of the Collateral delivered hereunder.
          Section 21. CONCERNING THE COLLATERAL AGENT.
          21.01 Appointment and Authorization. Each Bank has under the Credit
Agreement, appointed and authorized U.S. Bank National Association to act as
Collateral Agent under this Pledge and Security Agreement and has authorized the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Pledge and Security Agreement as are delegated to the
Collateral Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Pledge and Security Agreement, neither the Collateral Agent, its affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder,
except for its or their own gross negligence or willful misconduct;

C-20



--------------------------------------------------------------------------------



 



provided, the Collateral Agent shall be fully protected in acting or refraining
from acting or refraining from acting upon the instructions of the Required
Banks; provided, further, that the Collateral Agent shall not be required to
take any action which exposes it to personal liability or is contrary to any
Loan Document or applicable law. The Collateral Agent shall act as agent for and
on behalf of the Banks in performing its obligations as Collateral Agent
hereunder and nothing herein contained shall be deemed to create a fiduciary
relationship between the Collateral Agent and the Pledgor, between the Agent and
the Pledgor or between any Bank and the Pledgor.
          21.02 Duties Of The Collateral Agent. The Collateral Agent shall have
the following responsibilities with regard to the Collateral and the related
Collateral Documents delivered to the Collateral Agent by the Pledgor under
Section 4 hereof: The Collateral Agent shall deliver to the Pledgor and the
Agent:
          (a) by 1:30 p.m. (Denver time) on each Business Day, a Borrowing Base
report in a form reasonably acceptable to the Agent via facsimile, which report
shall reflect the status and amount of the Eligible Mortgage Loans calculated as
of 12:30 p.m. (Denver time) on the date of preparation of such report;
          (b) on the last Business Day of each calendar week, via overnight
courier or electronic mail, (i) a report of the Pledged Mortgage Loans (noting
any document exceptions) for the week ended (a “Basic Status Report”), (ii) a
report of the Pledged Mortgage Loans shipped to Approved Investors for which the
Collateral Agent has not received the full purchase price in cash (a “Shipped
Not Paid Report”), and (iii) a report of the Pledged Mortgage Loans under Trust
Receipt (a “Trust Release Report”), each such report to be in a form supplied by
the Collateral Agent;
          (c) by 10:00 a.m. (Denver time) on each Business Day, via facsimile a
report of the Eligible Mortgage Loans that will become ineligible for inclusion
in the computation of the Collateral Value of the Borrowing Base on each such
Business Day (an “Ineligible Collateral Report”) in a form reasonably acceptable
to the Agent; and
          (d) from time to time, such other reports and information as the Agent
may from time to time reasonably request. In preparing any such reports the
Collateral Agent shall be entitled to rely, without independent investigation,
on information supplied to the Collateral Agent by the Pledgor and the Agent.
          21.03 Possession Of Collateral; Standard Of Care. The Collateral Agent
shall maintain the Collateral at its offices located at the address indicated on
the signature page hereof. The Collateral Agent shall segregate the Collateral
from all other mortgages, mortgage notes and other documents and instruments
similar in nature to the Collateral in its possession and shall mark and hold
the Collateral in its possession so as to reflect the ownership by the Pledgor
and the security interest of the Pledgees therein. The Collateral Agent shall
exercise reasonable care in the custody and preservation of the Collateral. As
among the Collateral Agent and the Banks, the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as Pledgor
or the Required Banks request in writing, but failure of the Collateral Agent to
comply

C-21



--------------------------------------------------------------------------------



 



with any such request shall not itself be deemed a failure to exercise
reasonable care, and no failure of the Collateral Agent to preserve or protect
any rights with respect to such Collateral not so requested by Pledgor or the
Required Banks shall be deemed a failure to exercise reasonable care in the
custody or preservation of such Collateral. The Collateral Agent shall also be
deemed to have exercised reasonable care in the safekeeping of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
the safekeeping which the Collateral Agent accords to its own property of like
kind.
          21.04 Limitations on Responsibility of Collateral Agent. The
Collateral Agent shall not be responsible in any manner whatsoever for the
correctness of any recitals, statements, representations or warranties contained
herein, except for those made by it herein. The Collateral Agent makes no
representation as to the value or condition of the Collateral or any part
thereof, as to the title of the Pledgor to the Collateral, as to the security
afforded by this Pledge and Security Agreement or the related Security Documents
or as to the validity, enforceability, legality or sufficiency of this Pledge
and Security Agreement or the related Security Documents, and the Collateral
Agent shall incur no liability or responsibility in respect of any such matters.
The Collateral Agent shall not be responsible for insuring the Collateral, for
the payment of taxes, charges, assessments or liens upon the Collateral or
otherwise as to the maintenance of the Collateral, except as provided in the
immediately following sentence when the Collateral Agent has possession of the
Collateral. The Collateral Agent shall have no duty to the Pledgor as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Collateral Agent or any Collections thereon or Proceeds
thereof or as to the preservation of rights against prior parties or any other
rights pertaining thereto, except the duty to accord such of the Collateral as
may be in its possession substantially the same care as it accords its own
assets and the duty to account for monies received by it and, notwithstanding
the foregoing, the duty not to engage in wilful misconduct or gross negligence
with respect to Collateral in its possession. Except as expressly set forth
herein, the Collateral Agent shall not be required to ascertain or inquire as to
the performance by the Pledgor of any of the covenants or agreements contained
herein or in the related Security Documents. Neither the Collateral Agent nor
any officer, agent or representative thereof shall be personally liable for any
action taken or omitted to be taken by any such person in connection with this
Pledge and Security Agreement or any related Security Document except for such
person’s own gross negligence or wilful misconduct; provided, however, neither
the Collateral Agent nor any officer, agent or representative thereof shall be
personally liable for any action taken by any such person in accordance with any
notice given by the Required Banks hereunder. The Collateral Agent may execute
any of the powers granted under this Pledge and Security Agreement or any of the
related Security Documents and perform any duty hereunder or thereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it without gross negligence or wilful misconduct.
          21.05 Reliance by Collateral Agent; Indemnity Against Liabilities;
etc.
          (a) Whenever in the performance of its duties under this Pledge and
Security Agreement the Collateral Agent shall deem it necessary or desirable
that a matter be proved or established with respect to the Pledgor or other
person in connection with the taking, suffering or omitting of any action
hereunder by the Collateral Agent, such matter

C-22



--------------------------------------------------------------------------------



 



may be conclusively deemed to be proved or established by a certificate executed
by an officer of such person, and the Collateral Agent shall have no liability
with respect to any action taken, suffered or omitted in reliance thereon.
          (b) The Collateral Agent may consult with counsel and shall be fully
protected in taking any action hereunder in accordance with any advice of such
counsel. The Collateral Agent shall have the right but not the obligation at any
time to seek instructions concerning the administration of this Pledge and
Security Agreement, the duties created hereunder or the Collateral from any
court of competent jurisdiction.
          (c) The Collateral Agent shall be fully protected in relying upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent, order or other paper or document which it reasonably believes
to be genuine and to have been signed or presented by the proper party or
parties. In the absence of its gross negligence or wilful misconduct, the
Collateral Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificate or
opinions furnished to the Collateral Agent in connection with this Pledge and
Security Agreement.
          (d) The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default or Unmatured Event of Default unless and until the Collateral
Agent shall have received a notice of such Event of Default or Unmatured Event
of Default. The Collateral Agent shall have no obligation whatsoever either
prior to or after receiving such a notice to inquire whether an Event of Default
or Unmatured Event of Default has, in fact, occurred and shall be entitled to
rely conclusively, and shall be fully protected in so relying, on any notice so
furnished to it so long as such notice is received from the Pledgor, the Agent
or the Required Banks. The Collateral Agent may (but shall not be obligated to)
take action hereunder on the basis of an Event of Default or Unmatured Event of
Default of the type specified in Section 6.01(h) or Section 6.01(i) of the
Credit Agreement whether or not the Collateral Agent has received any notice of
such Event of Default.
          (e) If the Collateral Agent has been requested to take any specific
action pursuant to any provision of this Pledge and Security Agreement, the
Collateral Agent shall not be under any obligation to exercise any of the rights
or powers vested in it by this Pledge and Security Agreement in the manner so
requested unless it shall have been provided an indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with such request or direction.
          21.06 Resignation and Removal of the Collateral Agent. (a) The
Collateral Agent may resign at any time by giving 30 days written notice thereof
to the Pledgor, the Agent and the Banks. Upon any such resignation, the Required
Banks shall have the right to appoint a successor Collateral Agent, which
successor Collateral Agent shall (unless an Event of Default has then occurred
and is continuing) be reasonably acceptable to the Pledgor. If no successor
Collateral Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Collateral Agent’s giving notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Banks, appoint a Collateral Agent, which shall be a Bank or a commercial bank
organized under the laws of the United States of America or of any State

C-23



--------------------------------------------------------------------------------



 



thereof and having a combined capital and surplus of at least $100,000,000 or an
affiliate of any such bank, and which shall be reasonably acceptable to the
Pledgor (unless an Event of Default has occurred and is continuing). Any such
resignation shall be effective upon the appointment of a successor Collateral
Agent. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations, under this Agreement and the other
Loan Documents.
          (b) The Collateral Agent may be removed at any time, with or without
cause, upon written notice from the Required Banks, and the Collateral Agent may
be removed upon written notice from any Bank (a copy of which notice shall also
be provided to the Agent and each other Bank) if the Collateral Agent is placed
in receivership or conservatorship or ceases to be eligible to serve as a
depository or document custodian on behalf of FNMA, FHLMC or GNMA. Upon any such
removal, the Required Banks shall have the right to appoint a successor
Collateral Agent.
          21.07 Indemnification by Pledgor. The Pledgor hereby indemnifies and
holds harmless the Collateral Agent and its directors, officers, employees and
agents, on demand, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Collateral Agent in its capacity as the Collateral
Agent or any of them in any way relating to or arising out of this Pledge and
Security Agreement or any related Loan Document or any action taken or omitted
by them under this Pledge and Security Agreement or any related Loan Document;
provided, that the Pledgor shall not be liable to the Collateral Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or wilful misconduct of the Collateral Agent or any of its directors,
officers, employees or agents.
          21.08 Expenses and Indemnification by the Banks. The Banks, by
execution of the Credit Agreement, have agreed (a) to reimburse the Collateral
Agent, on demand, for any expenses referred to in Section 18 hereof which shall
not have been reimbursed by the Pledgor or paid from the proceeds of Collateral
as provided herein and (b) to indemnify and hold harmless the Collateral Agent
and its directors, officers, employees and agents, on demand, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements referred to in Section 18
hereof, to the extent the same shall not have been reimbursed by the Pledgor or
paid from the proceeds of Collateral as provided herein; provided, that the
Banks shall not be liable to the Collateral Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or wilful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents.
          21.09 Collateral Agent Compensation. The Pledgor shall pay all fees
and other amounts to be paid as compensation to the Collateral Agent as from
time to time agreed upon by the Pledgor and the Collateral Agent; the initial
schedule of compensation is as provided in the Agent’s Side Letter.

C-24



--------------------------------------------------------------------------------



 



          21.10 Access To Collateral Agent’s Premises and Records. At all
reasonable times and as often as the Agent or any Bank may reasonably request,
the Collateral Agent shall permit the Agent or such Bank’s duly authorized
representatives, attorneys or auditors, or their designees, to (a) have access
to the Collateral and the books and records of the Collateral Agent relating to
the Collateral, (b) make copies of, or excerpts from, the Collateral or the
Collateral Agent’s books and records and (c) observe the Collateral Agent’s
procedures with respect to the Collateral and to discuss those procedures or its
books and records with any of the Collateral Agent’s employees, all as shall be
relevant to the performance or observance of the terms and provisions of this
Pledge and Security Agreement. Upon reasonable notice, the Pledgor shall have
access to such books and records relating to the Collateral, and to make copies
from the same, at the Pledgor’s sole cost and expense.
          Section 22. GOVERNING LAW.
          This Pledge and Security Agreement shall be a contract made under and
governed by the law of the State of Minnesota, without giving effect to conflict
of laws principles thereof.
          Section 23. AMENDMENT.
          This Pledge and Security Agreement may be amended by an instrument in
writing signed by the Pledgor, the Agent and the Collateral Agent.
          Section 24. COUNTERPARTS; EFFECTIVENESS.
          This Pledge and Security Agreement and any amendments, waivers,
consents, or supplements may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute but one and the same instrument.
          Section 25. ENTIRE AGREEMENT.
          THIS AGREEMENT AND ALL LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO.
[The remainder of this page is intentionally left blank.]

C-25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Pledge and Security Agreement to be executed as of the day and year
first above written.

                  HOMEAMERICAN MORTGAGE     CORPORATION
 
           
 
  By:   /s/ John J. Heaney          
 
      Its:   John J. Heaney
 
           
 
      Title:   Senior Vice President and Treasurer
 
           

     
 
  Address:
 
   
 
  HomeAmerican Mortgage Company
 
  4350 South Monaco
 
  Denver, Colorado 80237
 
  Attention: John J. Heaney
 
  Telecopier: (720) 977-4305

Ex. C - S-1



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION     as Agent
 
           
 
  By:   /s/ Edwin D. Jenkins          
 
      Its:   Senior Vice President
 
           
 
         
 
           

     
 
  Address:
 
   
 
  U.S. Bank National Association
 
  Mortgage Banking Services
 
  BC-MN-H03B
 
  U.S. Bancorp Center
 
  800 Nicollet Mall
 
  Minneapolis, Minnesota 55402-7020
 
  Attention: Edwin D. Jenkins
 
  Telecopier: (612) 303-2253

Ex. C - S-2



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION     as Collateral Agent
 
           
 
  By:   /s/ Mildred M. Crocker          
 
      Its:   Vice President
 
           
 
           
 
           

     
 
  Address:
 
   
 
  U.S. Bank National Association
 
  918 — 17th Street, DN-CO-BBBM
 
  Denver, Colorado 80202
 
  Attention: Mortgage Banking Services
 
  Telecopier: (303) 585-4977

Ex. C - S-3